PRODUCTION SHARING AGREEMENT

BETWEEN

INTERIM JOINT REGIONAL L N OF NORTHERN
RAQ

REPRESENTED BY

REGIONAL GOVERNMENT (SULAIMANIYAH)
AND

PET OIL
M PR TS IN NAT!

EXPLORATION
AND PRODUCTION INC.

DATED

JANUARY 14", 2003

Practaecrion Shaving Agreement
Preamble
Article 1
Article 2
Article 3
Article 4
Article 5
Article 6
Article 7
Article 8

Article 9
Article 10

Article 11
Article 12
Article 13
Article 14
Article 15
Article 16
Article 17
Article 18
Article 19
Articie 20

Article 21
Article 22
Article 23
Article 24
Article 25
Asticle 26

Article 27
Article 28
Article 29
Article 30

TABLE OF CONTENTS

Definions:. S seas

Scope of hin and General Provisions
Agreement Term. ...

Relinquishments
Co-ordination Committee . v
Procedure for Determination of i Glenna and

Approval of Development Plas... eee eee 16
Annual Work Programs and Budgets... Siam onsen apache ey AO
Allocation of Production, Recovery of Contes and Expenses,
Production Sharing and Right of Export...

Ancillary Rights of the Contractor and Operator ...........0ccesssee
Assistance Provided by the Governorate...

Measurement of Petroleum és
Natural Gas .. TRON MA eT RR ONSEN NOE WPS aS
Tax/Fiscal papi: =
Accounting, Financial (Manele end Audit.
Currency, Payments and Exchange Control. _..
Export of Hilden’ Tania of stdeabie

Ownership Of ASSES occ cece te tecen nea peepnnernmmnrnanennan
Insurance, Environment, Health, Safety and Liability ..
PRORONNO ica.

icin diame... esis
Agreement Enforcement and Stabilisation and 2 Rapasientatione
BE GS ccs feces sassteciaremioenr nena nes
Notices and Confidensalty...

Termination and Breach,
Dispute Resolution...
bh Sener ees Tet Ree PEM ate TCDA E eT ey oON CATT

SBBRBBRRBRB

AAA A

Prechurtion Staring Agreement
Article 31 Effective Date and the Commencement of Operations ............. 42
ANNEX A AGREEMENT AREA ...........0 econ Tota! (1) page
ANNEX B ACCOUNTING PROCEDURE ........... Total (15) pages

Poodactom Shanag Agreement
PRODUCTION SHARING AGREEMENT

This Agreement is made and entered into on January 14th, 2003 by and between:

(1) Regional Goverment of Sulaimaniyah (hereinafter refered to as
“Govemorate"), of the Interim Joint Regional Administration of Northern Iraq
(hereinafter referred to as “Northern Iraq Administration*) as the party of the first
part,

(2) as party of the second part, PetOil Petroleum and Petroleum Products
International Exploration and Production Inc. (hereinafter referred to as
“Contractor’),

The Northern |raq Administration and/or Governorate and the Contractor may
sometimes be referred to as “Party” and collectively as the “Parties”.

WITNESSETH:

WHEREAS, Patriotic Union of Kurdistan and Kurdistan Democratic Party together
with the Department of State of the United States of America entered into the Final
Statement on September 17, 1998 in Washington D.C. (hereinafter referred to as
“Final Statement")

WHEREAS, the Final Staternent is determining the administration of the Northern
Iraq as weil as the governmental rights,

WHEREAS, Northern Iraq Administration; in the context of its commitment to Iraq's
territorial integrity; enters into this Agreement wishing to promote the development of
the Agreement Area and Contractor desires to join and assist in the exploration,
development and production of the potential resources within the Agreement Area;

WHEREAS, Contractor has the requisite technical, managerial and financial
capabilities and experience to carry out Petroleum Operations stipulated in this
Agreement and desires to co-operate with the Norther Iraq Administration for the
exploration and exploitation of Petroleum reserves within the Agreement Area;

WHEREAS, Governorate is the current holder of the oil and gas usage right in
respect of the Agreement Area; and

WHEREAS the Parties have agreed that in order to promote the development of
hydrocarbon resources in Northern Iraq Administration and to promote international
investment in Northem Iraq Administration, Petroleum Operations should be carried

out pursuant fo the terms of this Agreement.
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
conditions herein contained, it is hereby agreed as follows:

ARTICLE 1
DEFINITIONS

The following words and terms used in this Agreement shall unless otherwise
expressly specified in this Agreement have the following respective meanings:

Mraducion Shaniag Agrees

WwW

1.2

13

14

15

1.6.

1.8

19

1.10

“Accounting Procedure" means the accounting procedure set out in Annex “B"
hereto.

An “Affiliated Company” or “Affiliate” means:

with respect to a Contractor Party: a company, corporation, partnership or
other legal entity:

)) in which a Contractor Party owns directly or indirectly more than fifty
percent (50%) of the shares, voting rights or otherwise has the right to
establish management policy; or

ii) in which at least fifty percent (50%) of the shares or voting rights are
owned directly or indirectly by a company or other legal entity, which
owns directly or indirectly more than fifty percent (50%) of the shares,
voting rights or otherwise has the right to establish management policy
of a Contractor Party;

“Agreement” or “PSA” means this Production Sharing Agreement together
with all attached Annexes and any variation, extension or modification hereto
which may be agreed in writing by all the Parties.

“Agreement Area" means the area specified in Article 3 hereof and delineated
in Annex A, as reduced or enlarged from time to time in accordance with the
provisions of this Agreement.

“Agreement Year” means a period of twelve (12) consecutive months from the
Effective Date within the term of the Agreement.

“Annex” or “Annexes” means each or all of the Annexes “A” and “B” attached
to this Agreement and made a part hereof In the event of a conflict between
the provisions of an Annex and a term in the main body of this Agreement,
the provisions of the latter shall prevail.

“Appraisal” means all works carried out by Contractor to evaluate and
delineate the commercial character of a Discovery of Petroleum in the
Agreement Area.

“Appraisal Program” means a work program submitted by Contractor under
which Contractor plans to evaluate and delineate a Discovery of Petroleum in
the Agreement Area

“Associated Natural Gas” means all gaseous hydrocarbons produced in
association with Crude Oil, which Crude Oil itself can be commercially
produced and separated therefrom.

“Authority” means any authorised body of the Northern Iraq Administration
and/or Governorate;

“Available Crude Oil” means Crude Oil produced and saved from the
Agreement Area and not used in Petroleum Operations in accordance with
Article 10.3.

1.13

1.44

1.16

1,18

4.19

1,20

1.21

1.22

1.23
1.24
1.25

1.26

“Available Natural Gas" means Natural Gas produced and saved from the
Agreement Area and not used in Petroleum Operations.

“Barrel” means a quantity consisting of forty-two (42) United States gations
liquid measure, corrected to a temperature of sixty degrees (60°) Fahrenheit
with pressure at sea level.

“Budget” means the estimate of the expenditures, listed category-by-category,
relating to Petroleum Operations and contained in any Work Program
Proposed by Contractor,

“Calendar Quarter* or “Quarter” means a period of three consecutive months
beginning on January 1st, April 1st, July 1st and October 1st of each
Calendar Year.

“Calendar Year” means a period of twelve (12) consecutive months beginning
on jeter 1st and ending on December 31st in the same year, according to
the Gregorian Calendar.

“Capital Expenditures" means Development Expenditures, Exploration
Expenditures and Drilling Costs.

"Commercial Discovery’ means a discovery of Petroleum that the Contractor
in its sole discretion in accordance with the provisions of Article 8 commits
itself to develop and produce under the terms of the Agreement.

“Commercial Production” means regular and continuous production of
Petroleum from a Development Area in such quantities (taking into account
any other relevant factors) as are worthy of commercial development.

"Contractor" means PetO|| Petroleum and Petroleum Products | nternational
Exploration and Production Inc.

“Co-ordination Committee” means the committee composed of
representatives of the Contractor and the Governorate constituted in
accordance with Articie 6.

"Cost Recovery Petroleum” means Cost Recovery Crude Oil and Cost
Recovery Natural Gas.

“Cost Recovery Crude Oil” is defined as set forth in Article 10.4.
"Cost Recovery Natural Gas" is defined as set forth in Article 10.4,

“Costs and Expenses” comprise the Exploration Expenditures, Development
Expenditures. Operation Expenses and Drilling Costs together with Finance
Costs whether directly or indirectly incurred by Contractor.

“Crude Oil’ means crude mineral oil, asphaiten, ozopherite and all kinds of
hydrocarbons whether in a solid, liquid or mixed state at the wellhead or
separator or which is obtained from Natural Gas through condensation or
extraction,

Protustion Sharing Agroemect

1.27

1.28

1.29

1.30

1.31

1,32

1.33

1.34

1.35
1.36

“Cumulative Production” means the cumulative total crude oil production less
Reserved Crude Oil from the Agreement Area commencing from the date of
the Transfer of the Operations of the Field to the Contractor,

“Current Legislation” means laws, legislative acts, and normative documents
that are effective on the Effective Date in the Northern Iraq Administration.

“Customs Duties” means all import (or export) tariffs and duties and other
mandatory payments as stipulated by applicable laws, regulations or other
legal measures of Northern Iraq Administration with respect to the import or
export of materials, equipment, goods and any other similar items.

“Development Area” means all or any part of the Agreement Area specified in
an approved Development Pian.

“Development Expenditures” means all Costs and Expenses for Development
Operations with the exception of Operation Expenses and Drilling Costs
whether directly or indirectly incurred, including but not limited to training,
administration, service, Finance Costs and related expenses.

“Development Plan” means the plan to be produced by Contractor in
accordance with Article 8.6. following a declaration that Commercial
Production may be established.

“Development” or “Development Operations” or “Development Work” means
and includes any activities or operations associated with work to develop
Petroleum for production and subsequently to produce and render Petrolaum
marketable for commercial sale and shail include, but not limited to:

a) all the operations and activities under the Agreement with respect to
the drilling of wells, other than Exploration wells, the deepening,
reworking, plugging back, completing and equipping of such wells,
together with the design, construction and installation of such
equipment, pipeline or gathering lines, installations, production units
and all other systems relating to such wells and related operations in
connection with production and operation of such wells as may be
necessary in conformity with sound oil field practices in the
international Petroleum industry

b) all operations and activities relating to the servicing and maintenance
of pipelines, gathering lines, installations, production units and ail
related activities for the production and management of wells including
the undertaking of re-pressurising, recycling and other operations
aimed at intensified recovery, enhanced production and oil recovery
fate.

“Discovery” means a well that the Contractor determines has encountered
Petroleum, which could justify Commercial Production.

“Dollar” or “U.S.$" means the currency of the United States of America.
“Double Tax Treaty” means any international treaty or convention for the
avoidance of double taxation of income and/or capita! which is applicable or
will be applicable in the future, in Northem Iraq Administration.

Prabtion Stating Apreeiteet

1.37

1.38

1.39
1.40

141

1.42

1.43

144

1.45
1.46

147

148

“Drilling Costs" means all expenditures whether directly or indirectly incurred
during Exploration and Development for well drilling, completing and
reworking operations including, but not limited to, labour, geological design,
engineering and other Subcontractors (including ail feas, tariffs and charges
payable fo any such Subcontractors), material and equipment consumed or
lost, perforation, formation testing, cementing, well-logging and transportation

“Effective Date” means the date on which all Parties have signed this
Agreement

"Excess Associated Natural Gas” is defined as set forth in Article 15.1.b.

“Exploration” or “Exploration Operations” means operations conducted under
this Agreement in connection with the exploration for previously undiscovered
Petroleum, or the evaluation of discovered reserves which shall include
geological, geophysical, aerial and (other survey) activities and any
interpretation of data relating thereto as may be contained in Exploration
Work Programs and Budgets, and the drilling of such shot holes, core holes,
Stratigraphic tests, Exploratory Wells for the discovery of Petroleum, Appraisal
wells and other related operations

“Exploration Expenditures” means all Costs and Expenses for Exploration
Operations other than Drilling Costs whether directly or indirectly incurred
including but not limited to training, administration, service, Finance Costs
and related expenses and overhead and study costs.

“Exploratory Well” means any well drilled with the objective of confirming a
Structure or geologic trap in which Petroleum capable of Commercial
Production in significant quantities has not been previously discovered.

“Field” means a Petroleum reservoir or group of reservoirs within a common
geological structure or feature. "Field" may be an “Oil Field” or a “Natural Gas
Field” as designated by Contractor.

“Finance Costs” or “Interest Costs" shall include all amounts of interest, fees
and charges paid in respect of any debt incurred in carrying out the Petroleum
Operations and any refinancing of such debts, providing that in the case of
Affiliate debt, it shail include interest only to the extent that it does not exceed
@ rate which would have been agreed upon between independent parties in
similar circumstances and such interest is not limited by which assets or
services are purchased by the loan principal.

“Force Majeure” is defined as set forth in Article 24.2.

“Foreign Employee” is the employees of the Contactor Party, Operator and
Subcontractor with a nationality other than Iraq.

“Foreign Subcontractors" means Subcontractors, which are organised outside
of Northern Iraq Administration and under Current Legislation are not obliged
to establish permanent representative offices in Northern Iraq Administration.

“Gas Sales Agreement” is any agreement to be entered into for the sale of
Non-associated Natural Gas and Associated Natural Gas in accordance wilh
the provisions of Article 15.2.

Penbathe Stirtog Agieesen!

149

1.50

1.51

1,52

1.63

1.54

1.55

1.56

1.57

1.58

1.60

"Gas Field” means a field from which more than fifty (50) percent of the
estimated reserves comprise of Natural Gas.

“Joint Operating Agreement” or "JOA" means the agreement to be concluded
if necessary between the Contractor and the third parties, which shall be
supplementary to and consistent with the provisions of this Agreement and
which shall regulate the terms under which Petroleum Operations will be
conducted,

“LIBOR" means the three (3) months U.S. Dollars London Interbank fixing
offer rate quoted daily in the London Financial Times.

“Measurement Point’ means the location specified in an approved
Development Plan where the Petroleum is metered and delivered to the
Parties or such other location as the Parties may agree from time to time prior
to the submission of a Development Plan as the circumstances may require.

“Month” or “Calendar Month” means a calendar month,

“Natural Gas" means Non-associated Natural Gas and Associated Natural
Gas in their natural state.

“Natural Gas Field" means a field from which more than fifty (50) percent of
the estimated reserves on an energy equivalency basis are Natural Gas at
surface conditions.

“Non-associsted Natural Gas" means all gaseous hydrocarbons produced
from gas wells, and includes wet gas, dry gas and residue gas remaining after
the extraction of liquid hydrocarbons from wet gas.

“Northern Iraq Administration” or “Government” means the Northern Iraq
Administration, Council of Ministers and all political or other agencies or
instrumentality or subdivisions thereof including but not limited to any local
government or other representative, agency or authority, which has the
authority to govern, legislate, regulate, levy and collect taxes or duties, grant
licences, permits, approve or otherwise impact (whether financially of
otherwise) directly or indirectly upon any of the Parties’ rights, obligations or
activities under the Agreement; the word “Governmental” shall be construed
accordingly.

“Oil Field” means a field from which more than fifty (50) percent of the
estimated reserves comprise Crude Oil,

“Operation E xpenses" means those costs incurred in day-to-day Petroleum
Operations, whether directly or indirectly incurred including but not limited to
all costs, expenses and expenditures associated with the Production,
processing and transportation to the Measurement Point of Petroleum,
training, administration, service, payments for abandonment and site
restoration in accordance with Article 8.8, insurance costs in accordance with
Article 22,2. and related expenses.

“Operator” means the Contractor or a company to be established by the
Contractor to conduct Petroleum Operations

Production Sharag Agron

1.61

162
1.63

1.64
1.65

1.66

1.67

1.68
1.69
1,70
1.71

1.72

1.73

41.74

1.75

1.76

“Party” or “Parties” means the PetOil Petroleum and Petroleum Products,
international Exploration and Production Inc. and the Governorate and their
Successors and assignees,

“Payment Date” has the meaning as defined in 10.9.

“PetOil Petroleum and Petroleum Products Intemational Exploration and
Production Inc." means the legal entity established in accordance with the
laws of the Republic of Turkey.

“Petroleum” means Crude Oil and Natural Gas.

“Petroleum Operations” means the Exploration Operations; the Development
Operations, Production Operations, and transportation to the Measurement
Point and other activities related thereto carried out pursuant to this
Agreement and the JOA.

"Petroleum Operations Account" shall have the meaning given to it in
paragraph 4.1 of section | of the Accounting Procedure.

“Production” or “Production Operations” means operations and all related
activilies carried out for Petroleum production after the approval of any
Development Plan, including without limitation extraction, injection,
stimulation, treatment, transportation, storage, lifting, and associated
operations, but does not include any storage or transportation beyond the
Measurement Point.

“Profit Natural Gas" |s defined as set forth in Article 10.9.
“Profit Oil” is defined as set forth In Article 10.9.
"Profit Petroleum” means Profit Natural Gas and Profit Oil

“Study Area" means the part of the Agreement Area, which will be defined in
a Study Program.

“Study Program” means the program to be produced and carried out by the
Contractor in accordance with Article § following the conclusion that
Commercial Production is feasible,

“Subcontractor* means any natural person or juridical antity agreed directly or
indirectly by or on behalf of Contractor to supply goods, works or services
related to this Agreement.

“Third Party” or “Third Parties” means one or more of a natural person or
juridical entity other than a Party hereto and any Affiliate of a Party.

“Taxes” means ail levies, duties, payments, fees, taxes or contributions
payable {© or imposed by Governmental agencies, Governmental
subdivisions or republican, municipal or local authorities within the
Government of Northern Iraq Administration or within the government of Iraq
and Tax shall be construed accordingly.

“Transfer of Operation” means the day, the Petroleum Operations in the Field
are transferred to the Contractor on the date the Contractor completes the

Protacnon Suarag Ayseemert

177
178

Mobilisation of its office and personnel, within 45 (forty five) days following the
fulfilment of the conditions indicated in Article 31,2,

“VAT” means Northern Iraq Administration value added tax,

“Work Program” and “Work Program and Budget” means any work program
and work program and Budget to be submitled to the Co-ordination
Committee by the Contractor in accordance with the provisions of Article 9
and which shall set out the proposed Petroleum Operations to be carried out
in the Agreement Area together with the associated Budget as the case may
be.

ARTICLE 2
SCOPE OF AGREEMENT AND GENERAL PROVISIONS

24

2.2

23

24

25

26

27

The approval of this Agreement by the Governorate should not be deemed as
@ challenge of the territorial integrity of Iraq and Governorate hereby ratifies
the rights in the Agreement Area according to the Current Legislation,

Subject to the terms and conditions of the Agreement, the Northern iraq
Administration hereby in accordance with Current Legislation grants to the
Contractor the exclusive rights to conduct Petroleum Operations in the
Agreement Area during the term of this Agreement.

Contractor shall be responsible to the Governorate for the execution of such
Petroleum Operations in accordance with the provisions of the Agreement.

In performing Petroleum Operations, Contractor shall provide ail financial and
technical requirements, unless otherwise provided in this Agreement and
conduct all operations in accordance with the standards generally accepted in
the international Petroleum industry,

Contractor shall be compensated for its services, not by way of
reimbursement in cash of its expenditures under the Agreement, but by
receipt of its share of Petroleum from the Agreement Area to which it may
become entitled by way of cost recovery out of Cost Recovery Petroleum and
Profit Petroleum as described in Article 10. If Petroleum produced from
Davelopment Areas within the Agreement Area developed by Contractor,
Cost Recovery Petroleum under Article 10 and Profit Oil and Profit Natural
Gas is insufficient to reimburse Contractor for Costs and Expenses incurred
by Contractor, Contractor shall bear its own losses in respect of any shortfall.

This Agreement defines the Parties’ rights and obligations, governs their
mutual relations and establishes the rules and methods for the Exploration,
Development, Production, and sharing of Petroleum between them. The
entire interests, rights and obligations of each of the Parties under this
Agreement shall be solely governed by the provisions of this Agreement.

During the period in which this Agreement is in force, all Available Crude Oil
and Available Natural Gas resulting from Petroleum Operations, will be
shared between the Governorate and the Contractor in accordance with the
provisions of Article 10 of this Agreement

Production Shunng Agreement

2.8.

it is agreed that the Operator shall be the Contractor unless changed by the
Contractor with another O perator. That appointment s hall be effective from
the date it is notified to all concerned Parties. Following the appointment the
Operator shal! act as the designated non-profit agent of the Contractor for the
conduct of Petroleum Operations in accordance with this Agreement and any
future JOA to be enterad into.

ARTICLE 3
AGREEMENT AREA

3.1

3.2

The Agreement Area includes the Chiasorkh, Kifri and Cemcemal Fields as
set out by the geographic location and co-ordinates described in Annex “A”
attached hereto and delineated in the map, which forms part thereof, The total
area of the Agreement Area may hereafter be reduced only in accordance
with the provisions of this Agreement.

Except as for all nghts and authorisations necessary for the implementation of
the provisions of this Agreement, no right is granted to the Contractor, any
other entity to the use or disposal of any other natural or man-made
resources or aquatic resources or other natural resources with the exception
of aquatic resources used directly in Petroleum Operations in accordance
with relevant permits which will be obtained through the Norther Iraq
Administration.

ARTICLE 4
AGREEMENT TERM

41

42

The term of the Agreement shall be deemed to have begun on the Transfer of
Operations Date and shall continue for a total of forty (40) consecutive
Agreement Years, unless the Agreement is sooner terminated in accordance
with Article 28 of this Agreement.

If In respect of any Development Area, Commercial Production remains
possible beyond the initial period of forty (40) consecutive Agreement Years
specified in Article 4.1 the Contractor, after giving notice to the Governorate at
least one (1) year pnor tothe end of any such period, and after obtaining
approval by the Co-ordination Commitiee of a revised Development Plan shall
be given priority to have an extension of the term of this Agreement with
respect to such Development Area for an additional term of five (5) years or
the producing life of the Development Area, whichever is lesser, subject to the
approval of the Governorate, and such approval shall not be unreasonably
withheld,

ARTICLE 5
RELINQUISHMENTS

51

Contractor may at any time relinquish voluntarily all or any part of the
Agreement Area without any further liability. The area designated under
Article 5.1 for relinquishment shall consist as far as practicable of rectangular
blocks bounded by lines running due north and south and due east and west

Production Shuring Apecnent

12

and shall not be less than five (5) square kilometres, The area designated for
relinquishment need not consist of one contiguous area.

ARTICLE 6
COORDINATION COMMITTEE

61

6.2

63

64

65

ratucoon Shanty Agree net

For the purpose of providing the overall supervision and direction of and
ensuring the performance of the Petroleum Operations, Governorate and
Contractor shall establish a Co-ordination Committee within forty-five (45)
days of the Effective Date.

The Co-ordination Committee shall comprise a maximum total of four (4)
members. The Governorate s hall appoint a total of two (2) representatives
and Contractor shall appoint two (2) representatives to form the Co-ordination
Committee. All the aforesaid representatives shall have the right to attend and
Present their views at meetings of the Co-ordination Committee. Each
representative shall have the right to appoint an alternate who shall be
entitled to attend all meetings of the Co-ordination Committee but who shall
have no vote except in the absence of the representative for whom he is the
alternate.

The first Chairman of the Co-ordination Committee shall be one of the
representatives designated by the Governorate (or his alternate), and the first
Vice Chairman shall be the chief representative designed by the Contractor.
(or his alternate). The Chairman and Vice Chairman shall be appointed for a
term of two (2) years. The Chairman of the Co-ordination Committee shall
preside over meetings of the Co-ordination Committee and in the absence of
the Chairman (or his alternate); the Vice-Chairman shall preside. Such
Parties may designate a reasonable number of advisers, who may attend, but
shall not be entitled to vote at, Co-ordination Committee meetings.

A regular meeting of the Co-ordination Committee shall be held at least twice
every year. The Secretary to be designated pursuant to Article 6.9 shall be
responsible for calling such regular meetings of the Co-ordination Committee
and shail do so at the request of the Chairman by sending a notice to the
Parties. Other meetings, if necessary, may be held at any time at the request
of one of the Parties or Operator, In each case the secretary shail give the
Parties at least fifteen (15) days notice (or such shorter period as the Parties
may agree) of the proposed meeting date, the time and location of the
meeting.

The Parties hereby empower the Co-ordination Committee to:

a) review and examine any Work Program and Budget proposed by the
Contractor and any amendment thereof;

b) determine the commerciality of each proposed Development Plan;

e) approve or confirm the following items of procurement and
expenditures;

i) approve procurement of any item within the Budget with a unit
Price exceeding Five Hundred Thousand USS (US$

Va
lf 13

6.6

6.7

500,000) or any single purchase order of total monetary value
exceeding One Million U.S. $ (U.S.$1,000,000),

ii) approve a lease of equipment, or an engineering sub
agreement or a service agreement within the Budget worth
more than F ive Hundred T housand U.S. $ (US$500,000) in
total; and

iii) approve excess expenditures pursuant to Article 9.5 hereof
and the expenditures pursuant to Article 9.6 hereof;

d) demarcate boundaries of a Development Area;

9) review and approve the insurance program proposed by the
Contractor and emergency procedures on safety and environmental
protection, in addition all programmes and budgets which are in
connection with environmental protection;

f) review and approve personne! policies, selection and training
programs for Operator. Without prejudice to the foregoing, it is
accepted that part of the personnel policy of Operator shall be to aive
preference to local citizens, provided that the conduct of Petroleum
Operations shall not be affected;

g) discuss, review, decide and approve other matters that have been
proposed by either Party or the Operator;

h) review and discuss the development work and technological regimes
proposed by the Parties; and

) appoint sub-committees to meet from time to time to review any
aspect of Petroleum Operations, which the Co-ordination Committee
thinks fit.

Meeting quorum of the Co-ordination Committee shall require the presence of
at least one representative from each of the Parties. Decisions of the Co-
ordination Committee shall be made by unanimous decision of the
representatives present and entitled to vote. Each representative will have
one vote. All decisions made unanimously shall be deemed as formal
decisions and shall be conclusive and equally binding upon the Parties.

A matter, which requires urgent handling, may be decided by the Co-
ordination Committee without convening a meeting, with the Co-ordination
Committee making decisions through electronic means or the circulation of
documents.

6.8The Co-ordination Committee shall nominate a Secretary, to record minutes of the

meetings of the Co-ordination Committee, and may establish technical and
other advisory sub-committees, The Secretary shall take a record of each
proposal voted on and the results of such vote at each meeting of the Co-
ordination Committee, Each representative of the Parties shall sign and be
provided with @ copy of such record at the end of such meeting. The
Secretary shall provide each Party with a copy of the minutes of each meeting
of the Co-ordination Committee within fifteen (15) days after the end of such

Production Shang Agwermers

4

meeting. Each Party shall thereafter have a period of fifteen (15) days to give
notice of any objections to the minutes to the Secretary, Failure to give notice
within the said fifteen (15) days period s hall be deemed approval of those
minutes. In any event the record of proposals voted on to be provided at the
end of each meeting shall be conclusive and take precedence over the
minutes.

69 All costs and expenses incurred with respect to the activities of the Co-
ordination Committee shall be paid or reimbursed by the Contractor and
charged to Operation Expenses in accordance with the Accounting
Procedure.

OPERATOR RESPONSIBILITY

7.1 The Parties agree that the Contractor shall act as the Operator for Petroleum
Operations within the Agreement Area in accordance with approved Work
Programs and Budgets unless otherwise stipulated in this Article 7, until the
appointment of an Operator by the Contractor.

7.2 The Operator shall have the following obligations:

a) to perform the Petroleum Operations reasonably, economically and
efficiently in accordance with directions received from the Co-
ordination Committee;

b) to conduct (implement) the Work Programs and Budgets approved by
the Co-ordination Committee;

c) to be fesponsible for purchasing facilities, equipment and
miscellaneous material and enter into subcontracts and service
contracts at Contractor's instruction with service providers and
vendors related to the Petroleum Operations, in accordance with
approved Work Programs and Budgets and instructions from
Contractor,

a) to prepare and submit for approval a personnel training program and
its annual budget and carry out the same as approved by the Co-
ordination Committee;

@) to establish and maintain complete and accurate accounting records
regarding its costs and expenditures for the Petroleum Operations in
accordance with the Accounting Procedure and this Agreement;

f fo make necessary preparation for regular meetings of the Co-
ordination Committee, and to submit to the Co-ordination Committee
information related to the matters to be reviewed and approved by the
Co-ordination Committee;

g) to provide reports to the Co-ordination Committee on Petroleum
Operations conducted under this Agreement,

Protuchon Shanag Agree ascrd
15
73

74

75

Operator and its shareholders shall not be responsible for any activities
(including Petroleum activities) affecting the Agreement Area prior to the
Effective Date.

The Operator shall provide both Parties with copies of all relevant data and
reports pertaining to Petroleum Operations (including but not be limited to
geophysical, geological, technological, operational, accounting or other
matenal) required by such Parties.

The Parties agree to use their best endeavours to agree and execute a Joint
Operating Agreement should the Parties consider it necessary after
appointment of an Operator other than the Contractor. Any Joint Operating
Agreement to be entered into shall ba based on the Association of
International Petroleum Negotiators Model International Joint Operating
Agreement then current and shall be subject to, wholly consistent with and
shall not detract from the provisions of this Agreement.

8.2

8.3

84

if, al any time Contractor concludes that Commercial Production {or
significant additional Commercial Production if Commercial Production has
previously been established) frorn the Agreement Area is feasible, it shall
notify the Northern Iraq Administration within forty-five (45) days of reaching
such a conclusion

Within forty-five (45) days of receipt of such notice, Contractor shall in the first
instance present to the Co-ordination Committee for approval a proposed
Study Program which shall be deemed approved if no written objections are
raised by any member of the Co-ordination Committee within thirty (30) days
following receipt thereof. The proposed Study Program shall specify in
reasonable detail the appraisal work including seismic, drilling of wells and
Studies to be carried out and the estimated time frame within which the
Contractor shall commence and complete the program and also appropriate
budgets.

Thereafler the Contractor shall carry out the Study Program approved by the
Co-ordination Committee. Within ninety (90) days after completion of such
Study Program, the Contractor shall submit to the Co-ordination Committee a
comprehensive evaluation report on the Study Program. Such evaluation
report shall include, but not be limited to: geological conditions, such as
structural configuration; physical properties and extent of reservoir rocks;
pressure, volume and temperature analysis of the reservoir fluid; fluid
characteristics, including gravity of liquid hydrocarbons, sulphur percentage,
sediment and water percentage, and product yield pattern; Natural Gas
composition, production forecasts (per well and per Field); and estimates of
recoverable reserves.

Together with the submission of the evaluation report, the Contractor shall
submit to the Co-ordination Committee a written declaration including one of
the following statements:

Pradomon Sharing Agreement

65

8.6

8.7

a) that the Commercial Production previously notified to the Northem
lraq Administration pursuant to Articie 8.1 is feasible;

b) that such Commercial Production is not feasible (contrary to the notica
containing Contractor's initial expectations); or

c) that Commercial Production will be conditional on the outcome of
further specified work that the Contractor commits to carry out under a
further Exploration or Study Program in specified areas within or
outside the relevant Study Area.

In the event the Contractor makes a declaration under Article 8,4(c) above,
Contractor shall be entitled to retain the relevant Study Area pending the
completion of the further work committed under that Article, at which time the
Contractor shall advise the Co-ordination Committee of its conclusion as to
whether or not there is in fact a new Commercial Discovery and the
provisions of Article 8.4{a) or (b) shail be applied accordingly,

If the Contractor declares pursuant to Article 8.4(a) that Commercial
Production is feasible, the Contractor shall submit to the Co-ordination
Committee (a) @ proposed Development Plan in respect of the relevant
Commercial Discovery (containing the matters specified in Article 8.7 and 8.8)
and (b) a proposed designation of the Development Area, both of which shail
be subject to the Co-ordination Committee's approval. Such approval will not
be unreasonably withheld or delayed, provided that each shall be deemed
approved as submitted if no written objections are presented thereto by any
member of the Co-ordination Committee within forty-five (45) days of receipt.
Upon approval being granted or deemed as provided under this Article 3.6,
the Contractor, with any requested assistance from the Operator, shall
proceed promptly and diligently to implement the Development Pian in
accordance with good oilfield practices, to install all necessary facilities and to
commence Commercial Production.

The Contractor's proposed Development Plan to be submitted pursuant to
Artice 8.6 shall detail the Contractor's proposals for Development and
operation of the Development Area. |! will detail any facilities and
infrastructure, which may be required up to the Measurement Point, either
inside or outside of the Development Area. Any Development Plan shall set
forth production parameters, number and spacing of wells, the facilities and
infrastructure (including proposed locations) to be installed for production,
storage, transportation and loading of Petroleum, an estimate of the overall
cost of the Development, and estimates of the time required to complete each
phase of the Development Plan, a production forecast and any other factor
that would affect the economic or technical feasibility of the proposed
Development.

Any Development Plan shall also include an abandonment and site
restoration program together with a funding procedure for such program.
Each abandonment plan shall describe removal and abandonment measures
deemed necessary following completion of Production from the relevant
Development Area together with an estimate of the costs thereof. The
abandonment pian shall provide for the removal of facilities and equipment
used in Petroleum Operations or their in place abandonment, if appropriate, in
the Development Area and the retum of used areas to a condition that

ProGeetion Siseag Agrecmem

&9

8.10

reasonably permits the use of such areas for purposes similar to those uses
existing prior to the commencement of Petroleum Operations hereunder, All
expenditures incurred in abandonment and site restoration shall be treated as
Costs and Expenses and recoverable from Cost Recovery Petroleum in
accordance with Article 10 and the Accounting Procedure. All funds collected
Pursuant to the funding procedure shall be dedicated to site restoration and
abandonment and will be placed in a special interest bearing account by
Contractor, which shail be held in the joint names of the Governorate and the
Contractor or their nominees. Contractor's responsibilities for environmental
degradation, site restoration and well abandonment obligations, and any other
actual, contingent, possible and potential activity associated with the
environmental condition of the Development Area shall be limited to the
Obligation to place the funds agreed to be paid in accordance with the said
funding procedure in the approved account in accordance with generally
accepted international Petroleum industry practice. Deposits in approved
accounts shall be made on a quarterly basis in arrears commencing with the
first Calendar Quarter In which there |s Available Petroleum. All such
payments deposited by Contractor shall be treated as Costs and Expenses
and recoverable as Operation Expenses from Cost Recovery Petroleurn in
accordance with Article 10 of this Agreement. No Taxes shall be imposed on
any amounts paid into, received or earned by or held in the special interest
bearing account. The Governorate shall be solely responsible for the
implementation of the abandonment pian.

Any significant changes to an approved Development Plan or proposals
related to extension of a Fieid or for enhanced recovery projects shall be
submitted to the Co-ordination Committee.

Subject to the terms of this Agreement the Contractor shall carry out, at its
own @ xpense and financial risk, all the necessary Petroleum Operations to
implement an approved Development Plan. However, if, the Contractor in its
sole discretion determines exploitation tums out not to be commercially
profitable, the Contractor shall not be obligated to continue Development or
Production and will in such circumstances submit a revised development plan
that is commercially profitable to the Co-ordination Committee or relinquish
the Development Area.

Where there is a perceived need recognised by the Parties to improve the
economic effectiveness of the Petroleum Operations by constructing and
operating certain common facilities with other organisabons (including for
example roads, non-import/non-export pipelines, compression and pumping
Stations and communication lines) the Parties shall use their best efforts to
reach agreement between themselves and other appropriate enterprises as to
the construction and operation of such facilities with all costs, tariffs and
investments made by the Contractor to be recoverable as Operation
Expenses in accordance with Article 10 of the Agreement and Accounting
Procedure.

ARTICLE 9

S41

Contractor shall be responsible for the procurement of installations,
equipment and supplies and entering into contracts for the purchase of goods

Rodacnie Stang Apeemeer
18

92

9.3

a4

2.5

Prodectien Sherng Agrecomm

and services with Sub Contractors including Foreign Sub Contractors and
others arising out of Petroleum Operations, all in accordance with approved
Work Programs and Budgets. Operator shall assist the Contractor when
requested in respect of the matters set out in the previous sentence, and shall
implement domestic procurement operations as provided in Clause 7.2.(c) in
accordance with approved Work Programs and Budgets.

Contractor shall submit to the Co-ordination Committee @ minimum Work
Program for the year 2003 and the corresponding Budget within thirty (30)
days following the Transfer of Operation.

Before the 31st October of each Calendar Year, the Contractor shall prepare
and submit to the Co-ordination Committee for its review a proposed annual
Work Program and Budget for the next Calendar Year. If the Co-ordination
Committee agrees to modifications in an annual Work Program and/or
Budget, the Contractor shall promptly make such modifications to the Work
Program and/or Budget and resubmit the modified Work Program and Budget
to the Co-ordination Committee. The Co-ordination Committee shall approve
each Work Program and Budget within forty five (45) days after receipt of it. If
the Co-ordination Committee fails to notify the Contractor of its approval or
disapproval of the Work Program and Budget within said forty-five (45) days
after its receipt, the annual Work Program and Budget proposed by the
Contractor together with any modifications timely requested by the Co-
ordination Committee, shall be deemed to have been approved by the Co-
ordination Committee.

In connection with the review and approval of the annual Work Program and
Budget, the Contractor and Operator shall submit to the Co-ordination
Committee such supporting data es reasonably requested by the Co-
ordination Committee.

The Contractor may, in accordance with the following provisions, incur
expenditures in excess of the approved Budget or expenditures outside the
approved Budget in carrying out the approved Work Program, provided that
the objectives in the approved Work Program are not substantially changed:

a) In carrying out an approved Budget, the Contractor may, if necessary,
incur excess expenditures of no more than ten percent (10%) of the
approved Budget in any specified budgetary category. The Contractor
shall report quarterly the aggregate amount of all such excess
expenditures to the Co-ordination Committee for confirmation,

b) For the efficient and as required operative performance of Petroleum
Operations, the Contractor may, without approval, undertake certain
individual projects which are not includedin the Work Program and
Budget, for a maximum expenditure of One Hundred Thousand U.S.
(U.S,$100,000), but shall, within ten (10) days after such expenditures
are incurred, report to the Co-ordination Committee for confirmation,

c) Excess expenditures under this Article 9.5 shall not exceed five
percent (5%) of the approved or modified total annual Budget for the
Calendar Year, If the aforesaid excess is expected to be in excess of
said five percent (5%) of the total annual Budget, the Contractor shall
present its reasons therefor to the Co-ordination Committee
obtain its approval prior to incurring such expenditures.

96 In case of emergency (as in where there is an immediate threat to life or
property), the Contractor may incur emergency expenditures for the amount
actually needed but shall report such expenditures to the Co-ordination
Committee as soon as they are made. The said emergency expenditures
shall not be subject to Article 9.5 above.

97 Petroleum Operations will only be performed in accordance with the approved
or modified annual Work Program and Budget, otherwise they will not be
deemed to be Costs and Expenses and will not be treated as Cost
Recoverable.

ARTICLE 10
ALLOCATION OF PRODUCTION, RECOVERY OF COSTS AND
EXPENSES, PRODUCTION SHARING, AND RIGHT OF EXPORT

10.1 Contractor shall provide or procure the provision of all funds required to
conduct Petroleum Operations under this Agreement, excep! as otherwise
provided in this Agreement, and Contractor shall be entitled to recover its
Costs and Expenses from Petroleum produced from the Agreement Area as
provided below.

10.2 Contractor and/or Operator shall have the right to use free of charge
Petroleum produced from the Agreement Area to the extent required for
Petroleum Operations under the Agreement. The amount of Petroleum which
Contractor and/or Operator shall be entitled to use for Petroleum Operations
shall not exceed the amount, which would be expected to be used in
accordance with international Petroleum industry practice. For the avoidance
of doubt, the use of such Petroleum shall only be for the benefit of Petroleum
Operations and not the personal gain of any Party, An appropriate paper shall
be executed for the use of such Petroleum,

10.3 Available Crude Ojl and Available Natural Gas (hereinafter referred to
collectively as “Available Petroleum") after reducing the Petroleum used for
Petroleum Operation in accordance with Article 10.2 shall be measured at the
applicable Measurement Point and allocated as set forth hereinafter.

10.4. Contractor shall be entitled to recover all Costs and Expenses incurred in
respect of Petroleurn Operations in a following manner:

a) Operations Expenses will firstly be recovered from the Available
Petroleum;

b) Capital Expenditures will be recovered from remaining Available
Petroleum (hereinafter referred to as "Cost Recovery Crude Oil” and
"Cost Recovery Natural Gas” and collectively “Cost Recovery
Petroleum” as appropriate), following the recovery of Operations
Costs, in the percentages as defined below:

(i) During the phase where Available Petroleum can not be
exported but only sold in the local market in the Northem Iraq

Prosluceiun Shaving Agreeest
Administration, such phase as determined by the Co-ordination
Committee, ninety percent (90%); and

a) Ouring the phase where Available Petroleum can be exported
fo other markets, such phase as determined by the Co-
ordinstion Committee, eighty percent (80%).

Costs and Expenses shall be recovered in a manner consistent with the
Accounting Procedure and Article 10.5,

10.5 Costs and Expenses shall be recoverable from Available Petroleurn on a first
in, first out basis (ie. Casts and Expenses will be recovered according to the
date they were incurred, earliest first), Recovery of Costs and Expenses will
commence as soon as there is Available Petroleum.

10.6 To the extent that in a Calendar Year outstanding recoverable Costs and
Expenses related to the Agreement Area exceed the value of all Available
Petroleum from the Agreement Area for such Calender Year, the excess shall
be carried forward for recovery in the next succeeding Calendar Years until
fully recovered, but in no case after termination of the Agreement.

10.7 Recovery of Costs and Expenses shall be achieved by transferring to a Party
at the Measurement Point title to quantities of Available Petroleum of
equivalent value (determined in accordance with Article 11) to the Costs and
Expenses to be recovered in accordance with this Article 10.

10.8 To the extent that the value of Available Petroleum received by the Contractor
from the Agreement Area during a Calendar Quarter is greater or lesser than
the Contractor was entitled to receive for that Calendar Quarter, an
appropriate adjustment shall be made in the following Calender Quarter in
accordance with the Accounting Procedure.

10.9 Following recovery of Costs and Expenses from Available Petroleum in
accordance with the provisions of this Article 10, the remaining Petroleum
including any portion of Cost Recovery Petroleum not required for recovery of
Capital Expenditures (hereinafter referred to as “Profit Oil" or “Profit Natural
Gas” and collectively “Profit Petroleum") shall be allocated between the
Partes in the following proportions, over each Calendar Quarter:

The Profit Petroleum will be shared between:

Governorate's Share - fifty one percent (51%)
Contractor's Share - forty nine percent (49%)

10.19 Contractor shall prepare and provide the Governorate not less than ninety
(90) days prior to the beginning of each Calandar Quarter a written forecast
setting out the total quantity of Petroleum that Contractor estimates can be
Produced and saved hereunder during each of the next four (4) Calendar
Quarters in accordance with Accepted intemational Petroleum industry
practices and the Work Program established in accordance with Article 9.

10.11 Crude Oil shall be measured at the Measurement Point for purposes of the
Agreement and delivered to the Govemorate and Contractor and each such
Party as owners shall take in kind, assume risk of loss and separately dispose
of their respective entitlements of Cost Recovery Oil and Profit Oil. All Cost

Praduccion Sharing A proement

Administration may agree that All Cost Recovery Oil and Profit Oil shall be
sold by the Contractor on behalf of the Governorate within the same

principles.

10,12. For the avoidance of any doubt, title to their relevant shares of Petroleum shail
pass to the Governorate and to the Parties as appropriate at the
Measurement Point.

10.13 The Parties shall agree on procedures for taking volumes of Crude Oil
corresponding to their respective entitiements on a regular basis and In a
manner that is appropriate having regard to the respective destinations and
uses of the Crude Oil, all in accordance with the provisions of this Agreement.
if necessary the Parties will enter into a lifting agreement setting out the
agreed procedures for taking volumes of Crude Oil, and such agreement shall
comply with the pnnciples of accepted international Petroleum industry
practice,

ARTICLE 11
CRUDE Ol. VALUATION

11.4 Parties agree that the value of Petroleum should reflect the actual price
received by the Contractor for the said Petroleurn. Given that the Contractor
can demonstrate that Petroleum is being sold to an independent third party on
an arms length basis, then the Crude Oil shall be valued as the actual
fevenues received by the Contractor for sales of Crude Oj at the
Measurement Point (adjusted if necessary for transportation, storage and
processing costs), If however such an independent third party sale cannot be
demonstrated, or at the discretion of the Contractor, then the Parties agree
that the value of the Crude Oil, if sold on International Markets, shall be
adjusted to the international market price for Crude Oil from time to time. In
this case, for the purpose of determining the vaiue of the Petroleum taken and
disposed of by the Parties and/or their assignees under this Agreement
during each Calendar Quarter, the Parties shall, prior to the date of
Commercial Production, agree upon the basket of Crude Oil freely traded in
international markets and referred to in subparagraph a) below and the value
of the Petroleum shall be adjusted to reflect the weighted average of daily
{.0.b. prices for Agreement term of sales from Petroleum producing countries
in international markets for the same Calendar Quarter of such basket of
ctude oil, it being understood that the following principles will apply:

a) The weighted average of the basket shall be such that the average
gravity of the basket and the average gravity of the Crude Oil
produced under this Agreement are equal; and

b) The prices for individual referenced crude oil markers used within the
basket shall be based upon the numerical average of a daily report of
the actual price for each referenced crude oil marker as published in
agreed internationally recognised publications; and

c) Adjustment provisions will be incorporated into the basket formula to
take account of transportation costs involved in Crude Oil produced

Fronbaction Shatnag Agstensent
11.2.

11.4,

under this Agreement arnving at a designated sales point (where the
sales point is not the Measurement Point) and to take account of
gravity variation beyond a pre-agreed range; and

d) Unless agreed otherwise, the last calculated weighted average basket
price shall serve as the provisional price for a Calendar Quarter until a
new price is determined,

In the event that the Parties are unable to agree upon the basket of Crude Oil
envisaged in Article 11.1 above, or the principles relating thereto, then either
of the Parties may refer the question for a final, non-revisable determination
by an independent expert designated by the UK Institute of Petroleum.
vegry Mest determination, the price shall be as determined in Article
11.1(d) above.

Natural Gas shall be valued at the actual revenues received less
transportation, storage, treatment, processing, marketing, distribution,
liquefaction and all other associated costs incurred by Contractor beyond the
Measurement Point in supplying Natural Gas to customers beyond the
Measurement Point.

The provision in Article 11.1, 11.2 and 11.3 will also be applicable in case the
Governorate decides that the Contractor will sell its Profit Oll or Profit Natural
Gas for the actual payment to be paid by the Contractor.

ARTICLE 12
ANCILLARY RIGHTS OF THE CONTRACTOR AND OPERATOR

12.4

12.2.

In addition to the rights to carry out Petroleum Operations within the
Agreement Area, the Governorate shall provide or otherwise procure access
to Contractor to all existing facilities and infrastructure in the Agreement Area
owned by the Northern Iraq Administration for the purpose of carrying out its
Petroleum Operations during the term of the Agreement, Such access shall
be on terms as regards access and tariffs no less favourable than those
Offered to other persons or entities, in addition, in any case within the
Petroleum Law. The Contractor will reimburse the value determined, for the
supporting facilities utilised by the operation personne! (excluding Petroleum
Production facilities), decided to be used by the Contractor. Such
determination will be made within two (2) months following the Transfer of the
Operations, by the Co-ordination Committee and the reimbursement to be
made within one (1) year in equal instalments. .

Provided that, the Governorate are submitted information below, the
Contractor shall have the right to use, produce, reprocess and export all
existing geoscience, engineering, environmental and geodetic data (including
magnetic tapes and films) maps, surveys, reports, and studies it deems
necessary t0 carry out Petroleum Operations hereunder including, but not
limited to: magnetic surveys, seismic surveys, well logs and analysis, core
analysis, weil files, geologic and geophysical maps and reports, reservoir
studies, reserve calculations, accurate geodetic co-ordinates for the location
of all wells and seismic lines and all other pertinent data relative to the
Agreement Area, which are owned by the Governorate. In the event that any
information is to be sold on confidential basis to any third party by the Parties

Prodaction Sharng Agreement
Xe 2
(consent on which is required from the Parties) profit shall be distributed in
accordance with the share of Profit Oil under the Article 10.

12.3. The Contractor shall have the nght to conduct all geoscience, engineering,
environmental and geodetic studies it deems necessary to carry out
Petroleum Operations under the Work Program. Said studies may include,
but are not limited to: seismic surveys, magnetic surveys, global positioning
surveys, serial photography (obtaining relevant permits), collection of
sollwater/oll/rock samples for scientific and environmental studies. Contractor
shall be granted access to and/or permission to fly subject to obtaining
appropnate consents (which will not be unreasonably withheld or delayed)
over the Agreement Area to conduct said studies. Contractor shall have the
right to import equipment and supplies necessary to conduct said studies as
well as the right to export data, film and samples to laboratories outside the
Norther Iraq Administration to conduct such studies.

12.4 Subject to (i) prior approval by the Co-ordination Committee; and (ii) prior
consent and/or permit with any necessary local administration or
bodies or Governorate and relevant landowners, the Contractor
and/or Operator shall have the night to clear the land, to dig, pierce, drill,
construct, erect, locate, supply, operate, manage and maintain pits, tanks,
wells, trenches, excavations, dams, canals, water pipes, factories, reservoirs,
basins, maritime storage facilities and such, primary distillation units,
separating units for first oil extraction, sulphur factories and other Petroleum
producing installations, as well as pipelines. pumping stations, generator
units, power plants, high voltage lines, telephone, telegraph, radio and other
means of communication (including satellite communication systems), plants,
warehouses, offices, shelters, personne! housing, hospitals, schools,
premises, underwater piers and other installations, means of transportation,
roads, bridges, and other means of transportation, garages, hangers,
workshops, maintenance and repair shops and all the auxiliary services which
are necessary or useful to Petroleum Operations or related to them and, more
generally, everything that is or could become necessary or accessory to carry
out the Petroleum Operations but for the avoidance of any doubt in
accordance with the Current Legislation.

12.5 The agents, employees and personne! of both Contractor and Operator, or
Subcontractors may enter or leave the Agreement Area and have free
access, within the scope of their functions, to all installations put in place by
the Contractor or Operator or othenwise utilised in Petroleurn Operations.

12.6 Subject to prior consent of any appropriate local governmental bodies and the
relevant landowners the Contractor shail have the right to utilise the upper
soil, mature timber, clay, sand, lime, gypsum and stones other than precious
stones, and any other similar substances, necessary for the performance of
Petroleum Operations only in accordance with the Current Legislation, The
Contractor may ulilise the water necessary for Petroleum Operations, on
condition that reasonable efforts are taken to minimise potentially adverse
effects on irrigation and navigation, and that land, houses and the watering
places are not adversely affected.

12.7 The Contractor shall have the right to use existing pipeline and terminal

facilities belonging to or under the control of the Northern Iraq Administration.
The Governorate shall assist in making these facilities available to the

Production Sharing Agreeracn!

Contractor on terms with regard to access and tariffs that are no less
favourable than those made available to others.

ARTICLE 13
PROVIDED BY THE GOVER’

13.1 To enable the Contractor to properly carry out the Petroleum Operations, the
Governorate shail have the obligation to assist the Contractor upon request
to;

a) provide the approvals or permits needed to conduct Petroleum
Operations and to carry out associated business activities and to open
local and foreign bank accounts (for both local and foreign currency) in
Northern Iraq Administration;

b) arrange for Foreign Exchange to be converted in accordance with the
principles set out in Article 18.9 of this Agreement:

c) use office space, office supplies, transportation and communication
facilities and make arrangements for accommodations as required;

d) assist with any custom formalities;

e) provide entry and exit visas and work permits for employees and their
family members of Operator, Contractor, their Affiliated companies
and Foreign Subcontractors, who are not citizens of Northern Iraq
Administration and who come to Northern iraq Administration to
implement the Agreement and to provide assistance for their
transportation, travel and medical facilities whilst in Norther fraq
Administration;

fy Provide necessary permits to send abroad documents, data and
samples for analysis or processing during the Petroleum Operations;

g) contact and instruct appropriate departments and ministries of the
Northern Iraq Administration and any other bodies controlled by the
Northern Iraq Administration to do all things necessary to expedite
Petroleum Operations;

h) provide right of way, permits, approvals, and land usage rights
requested by Contractor and/or Operator for the construction of bases,
facilities and installations for use in conducting Petroleum Operations; /
and |

i) provide to the Contractor data and samples if such data and samples
exist concerning the Agreement Area other than those produced as a
result of Petroleum Operations.

ARTICLE 14
MEASUREMENT OF PETROLEUM

Producer Storing Agreciren:

25
14.1

142

143.

14.4

14.5

14.6

15.1

All Petroleum produced, saved and not used in the Petroleum Operations in
accordance with Article 10.2 shall be measured at the Measurement Point
approved in the Development Plan.

The Measurement Point shall be the very final facility among all facilities the
cost of which is included as a Cost and Expense recoverable from Cost
Recovery Petroleum under the Agreement.

All Petroleum shail be measured in accordance with standards generally
acceptable in the intemational Petroleum industry. All measurement
equipment shall be installed, mainlained and operated by the Operator. The
installed measurement equipment will have certificates of standards of
international organisation. The Parties shall be entitled periodically to inspect
the measuring equipment installed and all charts and other measurement or
test data at all reasonable times. The accuracy of measuring equipment shall
be verified by tests at regular intervals and upon request by either Party,
using means and methods generally accepted in the international petroleum
industry.

Should a meter malfunction occur, Operator shall immediately have the meter
repaired, adjusted and corrected and following such repairs, adjustment or
correction shall have it tested or calibrated to establish its accuracy. Upon
the discovery of metering error, Operator shall have the meter tested
immediately and shall take the necessary sleps to correct any error that may
be discovered and after each case approval of the Governorate on using the
meter is necessary.

In the event a measuring error is discovered, the Parties shall use all
reasonable efforts to determine the correct production figures for the period
during which there was a measuring error and correct previously used
feadings. Contractor shall submit to the Co-ordination Committee a report on
the corrections carned out. In determining the correction, Contractor s hall
use, where required, the information from other measurements made inside
or outside the Development Area, If it proves impossible to determine when
the measuring error first occurred, the commencement of the error shall be
deemed to be the point in time halfway between the date of the previous test
and the date on which the existence of the measuring error was first
discovered.

All measurements for all purposes in this Agreement shal! be adjusted to
standard conditions of pressure at sea level and temperature at sixty degrees
Fahrenheit (60°F)

Associated Natural Gas

a) Associated Natural Gas produced within the Agreement Area shall be
used primarily for purposes related to the Production Operations and
production enhancement including, without limitation, oi! treating, gas
injection, gas lifting and power generation.

Orodachen Shang Agreement

26

b)

c)

Based on the principle of full utilisation of the Associated Natural Gas
and with no impediment to normal production of the Crude Oil, any
Development Pian shall include a plan of utilisation of Associated
Natural Gas. If there is any excess Associated Natural Gas remaining
in any Oil Field after utilisation pursuant to Article 15.1.4) above
(hereafter referred to as “Excess Associated Natural Gas‘), the
Contractor shall carry out a feasibility study regarding the commercial
utilisation of such Excess Associated Natural Gas.

i) if the Parties agree that Excess Associated Natural Gas has
no commercial value, then Operator shall act under the plan
approved by Co-ordination Committee, so that not to interfere
with normal oil production. Besides, in order to avoid any
doubt, both the pian and the Operator's activities under the
plan shall exclude pollution and correspond to relevant
standards effective in Current Legislation

ii) if the Parties agree that Excess Associated Natural Gas has
commercial value, they will endeavour to enter into gas sales
agreement(s) and/or other commercial and/or technical
arrangements with Third Parties required to develop such
Natural Gas. Investments in the facilities necessary for
Production, transportation and delivery of Excess Associated
Natural Gas shall be made by the Contractor. The construction
of facilities for such Production and utilisation of the Excess
Associated Natural Gas shall be carried out at the same time
as the Development Operations, or at any time as may be
agreed to by the Parties.

iii) if either Party considers that Excess Associated Natural Gas
has commercial value while the other considers that Excess
Associated Natural Gas has no commercial value, the one who
considers Excess Associated Natural Gas to have commercial
value may utilise such Excess Associated Natural Gas, at its
own cost and expense and without impeding the Production of
Crude Oil and without affecting the shares of Crude Oil and
Natural Gas otherwise to be allocated under the other
provisions of this Agreement, but if such Excess Associated
Natural Gas is not so utilised at any time or from time to time,
then such Excess Associated Natural Gas shall be disposed of
by the Operator in accordance with Article 15.1) i).

The price of Associated Natural Gas produced fromthe Agreement
Area shall be determined by the Parties based on general pricing
principles taking into consideration such factors as sales prices of
internationally transported gas delivered in Western Europe, quality
and quantity of the Associated Natural Gas (including the equivalent
substitute energy value) and the economics of Development. Unless
otherwise agreed. the Parties shall participate in all gas sales
agreements entered into for the sale of Associated Natural Gas
produced from the Agreement Area in proportion to their Article 10
allocation rights. Gas sales prices shall be denominated in U.S.S.

: 7 a

15.2

ARTI

d) Investments made in conjunction with the utilisation of both
Associated Natural Gas and Excess Associated Natural Gas, together
with investments incurred after approval of a Development Pian in
carrying out feasibility studies on the utilisation of Excess Associated
Natural Gas, shall be charged to Operation Expenses.

Non-associated Natural Gas

When any Non-associated Natural Gas is discovered within the Agreement
Area, the Parties s hall implement, within six (6) months, a new agreement
regarding the Appraisal and possible development and marketing of the Non-
associated Natural Gas in the domestic and international markets.

16

TAUFISCAL REGIME

16.1

16.2

16.3

16.4

16.5

16.6.

16.7.

16.8.

Prinducchon Sharing Agrretiwnt

This Article shail apply to each Contractor Party individually.

Each Contractor Party, Operator and their Subcontractors and Foreign
Employees shall be subject to Taxes in accordance with the Current
Legistation. Each Contractor Party, Operator and their Subcontractors and
Foreign Employees shall be entitled to full and complete exemption from all
Taxes promulgated after the Effective Date of this Agreement except as
otherwise provided for in this Agreement,

It is acknowledged that Double Tax Treaties will have effect to give relief from
Taxes to, but not limited to, Operator, Contractor, Contractor Parties, Foreign
Subcontractors and Foreign Employees in accordance with the provisions of
such Double Tax Treaties, but not otherwise.

The Governorate, its successors or assignees will assume, pay and
discharge, in the mame and on behalf of each Operator, Contractor,
Contractor Party, Subcontractor, and their Employee's all Tax liabilities during
the term of the Agreement. The Governorate will assume all Taxes to be
levied on the calculation of the local sales of the crude olf and/or petroleum
products price at the entrance of the local refinery or following the refining
process.

The obligation to assume, pay and discharge each Contractor Party's
payment set out above by Governorate in accordance with the provisions of
Article 16.4 shall fulfil the entire tax liability of each Contractor Party including
the VAT on local sales

Each Contractor Party shall maintain its tax books and records both in local
currency and in U.S.$.

Governorate shall furnish to each Contractor Party the proper official receipts
that evidence official payment that Contractor Party's Tax liability for a
Calendar Year is fully satisfied, by 30 April following the Calendar Year.

Governorate shall assume, pay and discharge any penalties, interest, fines or
similar levies for late payment of Tax liabilities as indicated in Article 16.4. in
respect of any Calendar Year,
16.9. The Contractor will be entitled to offset the Taxes to be paid by the
Governorate as indicated in Article 16.2. above, from the Governorate's share
as set our in Article 10.9., in case of the failure of the Governorate.

ARTICLE 17
ACCOUNTING, FINANCIAL REPORTING AND AUDIT

17.1 Contractor shall maintain books and accounts of Petroleum Operations in
accordance with the Accounting Procedure attached hereto as Annex B.
These shail be maintained in local currency of Northern Iraq Administration
and in U.S.S in accordance with generally accepted international Petroleum
industry accounting principles. All books and accounts. which are made
available to the authorities in accordance with the provisions of the
Accounting Procedure, shall be prepared in English language.

17.2. The Accounting Procedure specifies the procedure to be used to verify and
establish promptly and finally Contractor's Costs and Expenses under Article
10 of this Agreement.

17.3 Sales revenues, expenditures, financial results, tax liabilities, and loss carry-
forwards of each Contractor Party shall be determined in accordance with the
rules, nights, and obligations set forth in this Agreement in so far as such
sales revenues, expenditures, financial results, tax liabilities, and loss carry-
forwards are related to Petroleum Operations under this Agreement.

17.4. On annual basis Contractor shall submit to the Governmental agency an
internationally recognised audit's report on Costs and Expenses incurred, that
under Article 10 should be compensated by Available Petroleum. The report
shall also include profit calculation pursuant to provisions of Article 16 of this
Agreement. Governorate shall have the nght to audit the books and accounts
maintained by Contractor,

ARTICLE 18
CURRENCY, PAYMENTS AND EXCHANGE CONTROL

18.4 Contractor and each Contractor Party, and their Affiliates, Subcontractors and
Operator shall have the night to open, maintain, and operate Foreign
Exchange bank accounts both in and outside of Northern iraq Administration
and local currency bank accounts inside Northern Iraq Administration. Such
operations performed in Northern Iraq Administration will comply with Current
Legislation

18.2 Contractor and each Contractor Party, and their Affiliates shall have the right
to transfer all funds received in and converted to Foreign Exchange in
Northern Iraq Administration without payment of Taxes, fees, duties or
imposts to bank accounts outside Northern Iraq Administration.

18.3 Contractor and each Contractor Party, and their Affiliates and Foreign
Subcontractors shall have the right to hold, receive and retain outside
Northern Iraq Administration and freely use all funds received and derived

Prochactaon Skating A persed

29

from Petroleum Operations by them outside Northem iraq Administration
without any obligation to repatriate or return the funds to Northern Iraq
Administration, including but not limited to all payments received from export
sales of Contractor Parties’ share of Petroleum and any sales proceeds from
an assignment of their interest in this Agreement.

184 Contractor and each Contractor Party, and their Affiliates, Foreign
Subcontractors and Operator have the right to import into Northern traq
Administration funds required for Petroleum Operations under this Agreement
in Foreign Exchange.

18.5 Contractor and each Contractor Party, and their Affiliates and Foreign
Subcontractors shall have the right to pay outside of Northern Iraq
Administration for goods, works and services of whatever nature in
connection with the conduct of Petroleum Operations under this
without having first to transfer to Northern Iraq Administration the funds for
such payments,

18.6 Whenever such a need arises Contractor and each Contractor Party and their
Affiliates, Foreign Subcontractors and Operator shal! be entitled to purchase
local currency with Foreign Exchange and covert local currency into Foreign
Exchange in accordance with provisions stipulated in legislation.

18.7 Contractor and each Contractor Party, and their Affiliates and Foreign
Subcontractors shall have the right to pay outside Northem Iraq
Administration principal and interest on loans used for funding Petroleum
Operations without having to first transfer to Northern Iraq Administration the
funds for such payment,

18.8. Contractor and each Contractor Party and their Affiliates, and Operator shall
have the right to pay, wages, salaries, allowances and benefits of their foreign
personne! working in Northern Iraq Administration in Foreign Exchange partly
of wholly outside of Northern Iraq Administration.

18.9 Conversions of currency shall be recorded at the rate actually experienced in
that conversion. Expenditures and sales revenues in currency other than the
U.S.$ shall be translated to U.S.$ at the rates officially published by [ National
Bank of the Northern Iraq Administration ] at the close of business on the first
business day of the current manth,

19.1 Contractor, each Contractor Party and Affiliates and their agents and

Operator shall have the right to import into, export and re-export from
Northern Iraq Administration in accordance with the Current Legislation.

19.2 Contractor, each Contractor Party and Affiliates and their agents shall have
the right to sell any materials or equipment or goods which were used in
Petroleum Operations provided that such items are no longer needed for
Petroleum Operations and the costs of such items have not been and are not

Producten Staring Agreemear
Ke 30

intended to be included as Costs and Expenses recoverable from Available
Petroleum.

18.3 Contractor, each Contractor Party, their customers and their carriers shall
have the right to export the share of Petroleum on behalf of Contractor or
each Contractor Party in accordance with Current Legislation

19.4 Foreign Employees and family members of Contractor and its Affiliates, its
agents and Foreign Subcontractors, shall have the right to import into and re-
export from Northern iraq Administration household goods and personal
property at any time in accordance with the Current Lagistation-

ARTICLE 20
iN Ss OWNERSH

REGULATIONS FOR DISPOSAL

20.1 The Contractor, Contractor Parties, any purchaser from such parties and their
respective carriers shall, for the duration of this Agreement, have the right to
export from any export point selected by the Contractor for such purpose, the
share of Petroleum to which the Contractor is entitled under this Agreement
provided that access to such export point is not restricted generally on the
grounds of safety or national security and/or Current Legislation. Access to
export points shall be given to the above parties on a non discriminatory basis
and at rates no less favourable than those available in the country, or granted
to others by the Northern Iraq Administration,

20.2. The transfer of title to each Contractor Party and Governorate of its share of
Petroleum shall be effective upon the lifting of that share by such Party at the
Measurement Point or, at the Parties’ option, at some other point, approved
by Co-ordination Committee

20.3 The Parties shall each be entitled to designate (at their own cost) an
employee, independent company or consultant who shall check the lifting of
Petroleum from the Measurement Point or at such other point as may be
designated in accordance with Article 20.2.

ARTICLE 21
OF s

21.1 Ownership of any asset, whether fixed or moveable, acquired by or on behalf
of Contractor in connection with Petroleum Operations hereunder shail vest in
the Northern Iraq Administration without consideration if both (i) the costs of
such asset have been recovered by Contractor under this Agreement. and (ii)
either the Agreement has come to an end or, if earlier, when the asset is no
longer required for Petroleum Operations by the Contractor. The Contractor
shall enjoy continued free, exclusive and unrestricted use of all assets at no
cost or loss of benefit to the Contractor until the termination of this Agreement
or if earlier until they are no longer required for Petroleum Operations. The

Predation Stung Agmenen:
}|

Contractor shall bear the custody and maintenance of such assets and all
risks of accidental loss or damage thereto while they are required for
Petroleum Operations, provided however that all costs necessary to operate,
maintain and repair such assets and to replace or repair any damage or loss
shall be recoverable as Operation Expenses from Available Petroleum in
accordance with the provisions of Article 10.

21.2. Whenever Contractor relinquishes any part of the Agreement Area, all
moveable property located within the portion of the Agreement Area so
relinquished may be removed to any part of the Agreement Area that has
been retained for use in Petroleum Operations.

21.3. The provisions of Article 21.1 and 21.2 shall not apply to materials or other
property that are rented or leased to Contractor, its Affiliates or Operator or
which belong to employees of Contractor, its Affiliates or Operator.

ARTICLE 22
INSURANCE, ENVIRONMENT, HEALTH, SAFETY AND LIABILITY

22.1 Contractor shall obtain and maintain such types and amounts of insurance for
the Petroleum Operations as are reasonable and such that they comply with
the Current Legislation and accepted international Petroleum industry practice
and standards.

22.2 The insurance, which may be obtained, may cover:

a} destruction and damage to any property held for use during Petroleum
Operations and classified as fixed capital and/or leased or rented
property and/or interests in pipelines operated by the Contractor;

b} destruction of Crude Oil in storage;

¢) liability to third Parties;

d) liability for pollution and expenses for cleaning up in the course of
Petroleum Operations;

e) expenses for wild well control,

fy liabitity incurred by the Contractor in hiring land drilling rigs, vessels
and aircraft serving the Petroleum Operations; and

g) josses and expenses incurred during the transportation and storage in
transit of goods shipped from areas outside the Agreement Area.

22.3. The premiums of any insurance agreements regarding Petroleum Operations,
for which the C ontractor itself is liable, shail in the event of any insurance
claim be considered as Costs and Expenses of Petroleum Operations
recoverable from Available Petroleum.

|

22.4, It is understood that, in order to meet their insurance obligations, insurance
providers used by Contractor may conclude reinsurance and nail 7
{

agreements with any other insurance enterprises and organisations.

Hreatuesson Steering Agreerrennt

/ 32
22.5. Notwithstanding the other provisions of this Agreement, the Contractor shall
indemnify and hold harmless the Northern |raq Administration against all
losses, damages and liability arising under any claim, demand, action or
proceeding brought or instituted against the Northern Iraq Administration by
any employee of the Contractor or any Subcontractor or dependent thereof,
for personal injuries, industrial iliness, death or damage to personal property
sustained in connection with, related to or arising out of the performance or
non-performance of this Agreement regardless of the fault or negligence in
whole or in part of any entity or individual; provided, however, that such
losses, damages and liabilities are not caused by or do not arise out of the
performance or non-performance of this Agreement by the Northern Iraq
Administration or Governorate and the Northern Iraq Administration or
Governorate shall indemnify and hold the Contractor (including for this
purpose any Affiliate, the Operator and all Subcontractors) harmless against
all such damage. losses and liabilities,

22.6. The Contractor (including for this purpose any Affiliate, the Operator and all
Subcontractors) shal! indemnify the Northern Iraq Administration for all loss or
damage suffered by the Northem {iraq Administration arising out of the
Contractor's Petroleum Operations if such Petroleum Operations were not in
accordance with good oilfield practices or applicable laws, rules and
regulations and, notwithstanding the foregoing, for any loss or damage to the
environment or any cultural or national monument arising out of conduct of
the Petroleum Operations; provided, however, that the Contractor (including
for this purpose any Affiliate, the Operator and all Subcontractors) shall have
no liability hereunder if and to the extent any loss and damage is caused by
or arises out of any breach of this Agreement (and any other agreements that
may be entered into by and between the Contractor, the Northern Iraq
Administration in respect of the Petroleum Operations) or breach of duty by
the Northem Iraq Administration. Notwithstanding the foregoing, the
Contractor (including for this purpose any Affiliate, the Operator and all
Subcontractors) shal! not be liable to the Norther Iraq Administration for any
punitive or exemplary damages or any other indirect or consequential
damages.

22.7. The Contractor shall not be responsible to the Northern Iraq Administration for,
and shall bear no cost, expense or liability of the Northern Iraq Administration
for, any claim, damage or loss to the extent such claim, damage or loss does
not arise out of a failure to conduct Petroleum Operations as provided in
Article 22.6. In amplification of the foregoing, the Contractor shall not be
fesponsible for any environmental condition or damage existing in the
Agreement Area prior to the commencement of Petroleum Operations or
Caused by a Force Majeure event during the term of this Agreement. Existing
environmental conditions will be evidenced by an independent Third Party
through environmental baseline study of existing environmental conditions to
be commissioned by the Contractor, at its own cost and expense (which shall
be included as Costs and Expenses for the purposes of determining Cost
Recovery Petroleum, subject to pnor approval by the Co-ordination
Committee) and shall be completed prior to the commencement of the
relevant Petroleum Operations in accordance with good oilfield practices and
Current Legislation related to the environmental issues. Such baseline study
shall be submitted to the Governorate and shall be incorporated in the
Environmental Impact Assessment to be prepared by the Contractor in
accordance with the environmental laws for the purpose of obtaining a permit

Progarten Sharing \preeinest 7
3

22.8.

22.9.

22.10

22.14

for Petroleum Operations from the authority, which permit and any other
permits, authonsations and consents which are or may be applicable under
the Current Legislation, shall not be unreasonably withheld. Governorate
agrees to provide Contractor with all authorisations, permits, certificates and
other documents necessary for Petroleum Operations. If in the course of the
Petroleum Operations, the Governorate provides other areas for Contractor's
activities, then new environmental baseline studies shall be included in the
Development Plan that includes these areas. The Northern Iraq
Administration shall indemnify the Contractor against any claim, damage or
foss arising from such pre-existing environmental condition or damage,
subject however, to the Contractor having taken reasonable and appropriate
Precautions in conducting Petroleum Operations, it being understood that in
pursuing Petroleum Operations the Contractor has assumed the risk of
working in the Agreement Area, and provided. further, that such
indemnification shall not extend to any natural pre-existing condition.

In conducting Petroleum Operations, the Contractor shall operate according to
good oilfield practices and use bes! endeavours to minimise potential
disturbances to the environment, including the surface, subsurface, sea, air,
flora, fauna, other natural resources and property. The order of priority for
actions shall be protection of life, environment and property.

The Contractor shail take all necessary steps to respond to, and shall promptly

notify the Govemorate of, all emergency and other events (including
explosions, leaks and spills), occurring in relation to the Petroleum Operations
which are causing or likely to cause material environmental damage or
material risk to health and safety. Such notice shall include a summary
description of the circumstances and steps taken and planned by the
Contractor to contro! and remedy the situation The Contractor shall provide
such additional reports to the Authority as are necessary in respect of the
effects of such events and the course of all actions taken to prevent further
loss and to mitigate deleterious effects.

In the event of emergency situations as set forth in 22.9, above, at the request
of the Contractor, the Governorate, without prejudice and in addition to any
indemnification obligations the Norther Iraq Administration may have
hereunder, shall assist the Contractor, to the extent possible, in any
emergency response, remedial or repair effort by making available any
labour, materials and equipment in reasonable quantities requested by the
Contractor which are not otherwise readily available to the Contractor and by
facilitating the measures taken by Contractor to bring into Northern Iraq
Administration p ersonnel, materials and equipment to be used in any such
emergency response or remedial or repair effort. Contractor shall reimburse
the Northern Iraq Administration's reasonable and necessary costs incurred in
such efforts, which reimbursed amounts shail be considered Costs and
Expenses,

The Contractor shal! not be fiable to the Northern Iraq Administration or Third
Parties for any damages caused by contamination entering the Agreement
Area as a result of Northern Iraq Administration, or Third Party activities
beyond or within the boundaries of the Agreement Area. The Norther Iraq
Administration shall be tegally and financially responsible for any loss,
damage and liability, including remediation of environmental conditions which
may be required for safe conduct of the Petroleum Operations, caused by the
Northem Iraq Administration's activities beyond or within the Agreement Area.

Progartion Saag Apreernere

4

22.12, The Contractor shall not be liable for any loss or damage, including but not

22.13.

22,14.

limited to spillage, explosion, contamination or similar environmental damage,
in respect of any storage facilities, pipelines or means of transportation which
@re not under the direct possession and control of the Contractor or its
Affiliates or |ts Subcontractors ar the Operator. In addition to the foregoing,
the Contractor shail not be liable for any damage whatsoever in respect of the
Northem Iraq Administration share of Petroleum, storage or transportation
thereof once Govemorate has taken custody of the Governorate share of
Petroleum.

The Northern Iraq Administration shail make best efforts to ensure the safety
and security of the Contractor's property and personne! in Iraq and to protect
them from loss, injury and damage resulting from war (declared or
undeclared), civil conflict, sabotage, blockade, riot, terrorism, unlawful
commercial extortion, or organised crime. Notwithstanding anything to the
contrary contained herein, Contractor acknowledges and agrees that the
obligations undertaken by the Northern Iraq Administration in this Article
22.13 are no greater than the general obligations of the Northern Iraq
Administration towards citizens of Northern Iraq Administration in respect to
the perils named above. Furthermore, Contractor agrees that it shall have no
claim for legal or equitable relief for failure of the Northern Iraq Administration
to comply with the provisions of this Article 22.13, except as may be permitted
by law.

Except as set forth in Article 28 hereof, it is understood and agreed that the
Northern Iraq Administration shall not seek or declare any cancellation or
termination of this Agreement as a result of the occurrence of any emergency
event described in this Article 22.

ARTICLE 23
PERSONNEL

23,1

Contractor shail be entitied to bring Foreign Employees into Northem Iraq
Administration in connection with the performance of Petroleum Operations
The entry into Northern Iraq Administration of such personnel is hereby
authorised, and the Norther fraq Administration authorised body shall issue
at the Contractor's request the required documents, such as entry and exit
visas, work permits and residence cards. At Contractor's request, the
Northern Iraq Administration shall facilitate all immigration formalities at the
points of exit and entry into Northern Iraq Administration for the employees
and family members of the Contractor, its Affiliates, Subcontractors, Operator,
agents and brokers, The Contractor (or Operator on its behalf) shall contact
the appropriate offices of the Northern Iraq Administration to secure the
necessary documents, and to satisfy the required formalities.

The employees working within the scope of Petroleum Operations shall be
placed under the authority of the Contractor, its Affiliates, its Subcontractors,
agents or brokers or the Operator, each of which shall act individually in their
capacity as employers. The works, hours, wages, and all other conditions
relating to their employment shall be determined by the relevant employer of
such employees. In relation to employees whe are citizens of Northem Iraq
Administration their employment shall be in accordance with the Current
Legisiation To the extent that any expatriate personnel are engaged under

Praduccon sharing Agreement

an agreement subject to the Current Legislation, that agreement shall comply
with the provisions of the Current Legislation. The Contractor, its Affiliates, its
Subcontractors, agents or brokers however, shall enjoy full freedom in the
selection and assignment of their employees.

ARTICLE 24
FORCE MAJEURE

24.1

24.2.

If as a result of Force Majeure, Contractor is rendered unable, wholly or in
par, to carry out its obligations under this Agreement, other than the
obligation to pay any amounts due, then the obligations of Contractor, so far
as and to the extent that the obligations are affected by such Force Majeure,
Shall be suspended during the continuance of any inability so caused, but for
no longer period. Contractor shall notify the Parties of the Force Majeure
situation within seven (7) days of becoming aware of the circumstances relied
upon and shall keep the Governorate informed of all significant
Cevelopments. Such notice shall give reasonably full particulars of the said
Force Majeure, and also estimate the period of time, which Contractor will
Probably require to remedy the Force Majeure. Contractor shall use all
reasonable diligence to remove or overcome the Force Majeure situation as
quickly as possible in an economic manner. The period of any such non-
performance or delay, together with such period as may be necessary for the
restoration of any damage done during such delay, shall be added to the time
given in this Agreement for the performance of any obligation dependent
thereon (and the continuation of any right granted) and to the term of this
Agreement.

For the purposes of this Agreement, “Force Majeure" shall mean a
circumstance, which is irresistible or beyond the reasonable control of
Contractor and which hinders the Operator to perform, or any other hindrance
of Contractor's performance not due to its fault or negligence.

ARTICLE 25
ASSIGNMENTS AND GUARANTEES

25.2.

No assignment, mortgage or charge or other encumbrance shall be made by
@ Party of its rights obligations and interests arising under this Agreement
other than in accordance with the provisions of this Article 25, Any purported
assignment made in breach of the provisions of this Article 25 shall be null
and void.

Save in the case of any assignment made pursuant to the provisions of
Articles 25.4, 25.5 and 25.6 the following shall apply, Any Party wishing to
assign all or part of its rights and interests hereunder or in any circumstances
where there is daemed to be an assignment, the Party wishing to make the
assignment shall first give written notice to the other Parties specifying the
proposed terms and conditions of the assignment.

Following receipt of those terms and conditions, for a period of thirty (30) days
each Party shall have the preferential right to match the terms and conditions

Production Sharag Agrecaient

36

25.3

of the proposed assignment or deemed assignment. This right may be
exercised by any Party giving written notice of its intention to match the
relevant terms and conditions (the “Acceptance”) and thereafter the relevant
Parties shall negotiate all necessary documentation in good faith. If within a
further period of ninety (90) days from receipt of the Acceptance the relevant
parties have not reached final agreement the Party seeking to assign may
within a further period of thirty (30) days complete an assignment to a Third
Party on the same terms and conditions. F or the avoidance of doubt any
assignment to a Third Party shall be subject to the assigning Party and the
Third Party complying with the provisions of this Article 25.

A Contractor Party may assign ail or part of its rights, obligations and interests
arising from this Agreement to a Third Party provided that the Third Party

a) has the technical and financial ability to perform the obligations to be
assumed by it under the Agreement; and

b) as to the interest assigned to it, accepts and assumes all of the terms
and conditions of the Agreement.

Any such assignment shal! be subject to the prior written consent of the
Governorate which consent shall not be unreasonably withheld or delayed.
By way of clarification, and not in limitation of the foregoing provisions of this
Article 25.3, the Norther Iraq Administration shal! not be considered to be
acting unreasonably in ceclining to consent to any such assignment if the
assignment to such proposed assignee is deemed contrary to Northern Iraq
Administration interests, as evidenced by a writing to that effect signed by the
President, Prime Minister, Minister, Chancellor, or the Minister of Foreign
Affairs or Defence or there is an act of Parliament to that effect.

If within. thirty (30) days following notification of an intended assignment,
accompanied by a copy of the proposed deed of assignment and related
documentation with respect to the proposed assignee, including certified
financial statements and other evidence to the Northern Iraq Administration's
reasonable satisfaction of the matters set forth in Article 25.3 and such
documentation, which shall include evidence of the identity of owners of the
assignee, provided in the case of a company the stock of which is registered
on a recognised stock exchange, a copy of the documents identifying the
significant owners, as such concept is defined or used in the applicable laws
pursuant to which such company registered its stock, will satisfy the foregoing
requirements, and its direct and indirect parent companies, including the
identity of the owners of the ultimate parent, subject to the foregoing proviso,
as may be reasonably necessary for the Northem Iraq Administration, and as
requested by the Norther Iraq Administration, to make a determination of
the Northern Iraq Administration interests as described above, the Northern
Iraq Administration has not given its written decision concerning such
assignment, then it shall be deemed that the Northern Iraq Administration has
declined to give such consent, p rovided that thereafter if upon the further
written request of the Contractor for a written decision, the Northern Iraq
Administration has not given a written response of any kind within fifteen (15)
days efter such further request, then the assignment shall be deemed
approved and the Northern Iraq Administration shall execute an assignment,
in a form acceptable to the Northem Iraq Administration, accepting such
assignment. This second request from the Contractor shall cite the provisions
of this paragraph and the Contractor shall obtain confirmation from the

Prndaction Shanng Agreernere

37

2.6

Northern iraq Administration that the request has been received. In the event
of the transfer of rights and obligations under the Agreement and License to a
Third Party, Contractor shall pay all costs associated with such transfer
incurred by the Agency and any tax or charge due on such transfer under the
Current Legislation,

A Contractor Party may assign ail or part of its rights, obligations and interests
arising from this Agreement to another Contractor Party or Affiliate, without
prior consent of the Governorate, provided that any such Affiliate

a) has the technical and financial ability to perform the obligations to be
assumed by it under the Agreement; and

b) as to the interest assigned to it, accepts and assumes ail of the terms
and conditions of the Agreement.

Each reference in this Agreement to the Contractor shall be treated as
including each assignee to which an assignment has been made pursuant to
this Article 25. Each reference in this Agreement to Governorate shall be
treated as including each assignee to which an assignment has been made
by Govemorate pursuant to this Article 25.

Governorate may assign all or part of its rights, obligations and interests
arising from this Agreement (including all or part of its right to lift a share of
Profit Oil) to a wholly owned legal entity or to any other sovereign state
authority having jurisdiction over the Agreement Area, with the prior consent
of the Contractor

Subject to the approval of the Governorate in the event of there being any
proposed assignment in accordance with the terms of this Article 25 then to
the extent of the interest assigned the assignor shall be released from all
further obligations and liabilities arising under the Agreement after the
effective date of the assignment. The assignee shall thereafter be liable for
the obligations arising from such interest in the Agreement except to the
extent provided in the Agreement.

26.1

26.2

26.3

In the course of performing the Petroleum Operations, the Operator and the
Parties shall be subject to all applicable laws, decrees and regulations.

The Northern iraq Administration agrees and commits to Contractor, for the
duration of this Agreament, to maintain the stability of the legal, tax, financial,
mining's, customs and economic import and export conditions of this
Agreement, Furthermore the Governorate hereby represents and warrants
that the Governorate already received the approval of the elected Parliament
of the Northern iraq Administration, which authorises the Governorate to enter
into this Agreement.

The Parties agree to co-operate in avery possible way in order to achieve the
objectives of this Agreement. The Northern Iraq Administration and its

Peadactine Stary Agreeraen)
K s

Subdivisions shall facilitate the exercise of Contractor's activities by granting it
all decrees, permits, resolutions, licenses and access rights and making
available to it all appropriate existing facilities and services under the control
of the Govemorate so that the Parties may derive the greatest benefit from
Petroleum Operations for their own benefit and for the benefit of the Northem
iraq Administration.

26.4 If at any time after this Agreement has been signed there is a change In the
applicable laws, regulations or other provisions effecting Current Legislation
which to @ material degree adversely affect the economic position of the
Contractor or any Contractor Party hereunder, the terms and conditions of
this Agreement shall be altered so as to restore the Contractor to the same
overall economic position as that which the Contractor would have been in
had this Agreement been given full force and effect without amendment

26.5 If the Contractor believes that its economic position has been adversely
affected, under Article 26.4 it may give notice to the Northern Iraq
Administration and to Governorate describing how its position has been so
affected and the Parties shall thereafter promptly meet with a view to reaching
agreement on the remedial action to be taken. If matters have not been
resolved within 90 days or as otherwise agreed the matter may be referred to
arbitration by any Party in accordance with the provisions of Article 29

26.6 The Northern iraq Administration within the Current Legislation and its
capacities warrants to the Contractor as follows:

a) The Northem Iraq Administration has taken the appropriate steps
necessary to authorise the Governorate in Northern Iraq
Administration to execute this Agreement on behalf of the Northem
Iraq Administration and has the power to do so;

b) The signatory to this Agreement on behalf of the Northern Ireq
Administration (in each of its capacities hereunder) is duly authorised
to bind Governorate in Northern Iraq Administration;

c) Governorate in Northern Iraq Administration has been legally vested
by the Northern iraq Administration with the necessary power to
authorise Petroleum Operations in the Agreement Area and to
compensate the Contractor by allocating to it a share of the Petroleum
produced in accordance with the terms of this Agreement.

d) Upon completion of the matters and procedures set out in Article 31
there is no other entity or authority whose approval or authorisation is
required to permit the Contractor to enjoy and enforce its rights
hereunder.

26.7 Contractor, represents and warrants that:

a) It possesses the technical expertise and financial resources to fulfil the
obligations of Contractor under this Agreement;

b) The execution, delivery and performance by PetOil Petroleum and

Petroleum Products International Exploration and Production Inc. of
this Agreement are within the corporate powers of PetOil

Pustiemion Shaating Agreeisiest

Petroleumand Petroleum Products International Exploration and
Production Inc.;

¢) PatOill Petroleum and Petroleum Products International Exploration
and Production Inc, have obtained all corporate consents, approvals,
authorisations and resolutions in accordance with its corporate
Statules and the applicable laws to empower PetOil Petroleum and
Petroleum Products International Exploration and Production Inc, to
execute this Agreement, to undertake all of the obligations of
Contractor hereunder

ARTICLE 27
NOTICES AND CONFIDENTIALITY

27,4

27.2

Except as otherwise specifically provided. all notices authorised or required
between the Parties by any of the provisions of this Agreement, shall be in
writing in English and delivered in person or by registered mail or by courier
service or by any electronic means of transmitting written communications
which provides confirmation of complete transmission, and addressed to such
Parties as designated below. The onginating notice given under any
provision of this Agreement shall be deemed delivered only when received by
the Party to whom such notice is directed, and the time for such Party to
deliver any notice in response to such originating notice shall run from the
date the originating notice is received. The second or any responsive notice
shall be deemed delivered when received. “Received” for purposes of this
Article with respect to written notice delivered pursuant to this Agreement
shall be actual delivery of the notice to the address of the Party to be notified
specified In accordance with this Article. Each Party shall have the right to
change its address al any time and/or designate that copies of all such
notices be directed to another person at another address, by giving written
notice thereof to all other Parties. The addresses for service of notices on
each of the parties are as follows: -

Contractor; PetOi| Petroleum and Petroleum Products Intemational
Exploration and Production Inc,

Address: Koza Sokak No. 43GOP Ankara
Phone: +90 312 4403150
Facsimile: + 90 312 441 6026
441 6027
Contact person: H. Guntekin Koksal

Governorate

Address: Sulaimanyah, Rzgari Boulevard, Prime Minister's Headquarters
Phone; 315 00 15

Contact person ; [*]

Subject to the provisions of the Agreement, the Parties agree that all
information and data acquired or obtained by any Party in respect of
Petroleum Operations shall be considered confidential and shall be kept
confidential and not be disclosed during the term of the Agreement to any
person of entity not a Party to this Agreement, except;

Predation Stareig Agnersen!

40

27.3

28.1

a) To an Affiliate, provided such Affiliate maintains confidentiality as
provided herein;

b) To a govemmeantal agency or other entity when required by the
Agreement,

c) To the extent such data and information is required to be furnished in
compliance with any applicable laws or regulations, or pursuant to any
legal proceedings or because of any order of any court binding upon a
Party,

0) To prospective or actual Subcontractors, consultants and attomeys
employed by any Party where disclosure of such data or information is
essential to such Subcontractor’s, consultant's or attorney's work;

e) To a bona fide prospective transferee of a Party's participating interest
(including an entity with whom a Party or its Affiliates are conducting
bona fide negotiations directed toward a merger, consolidation or the
sale of a majority of its or an Affiliate’s shares);

f} To a bank or other financial institution to the extent appropriate to a
Party arranging for funding;

g) To the extent that any data or information which, through no fault of a
Party, becomes a part of the public domain.

Disclosure as pursuant to Article 27.2 (d), (e), and (f) shall not be made
unless prior to such disclosure the disclosing Party has obtained a written
undertaking from the recipient party to keep the data and information strictly
confidential for at least three (3) years and not to use or disclose the data and
information except for the express purpose for which disclosure is to be
mace.

At any time, if in the opinion of Contractor, circumstances do not warrant
continuation of the Petroteum Operations, Contractor may, by giving written
Notice to that effect to the Governorate relinquish its nghts and be relieved of
its obligations pursuant to this Agreement, except such rights and obligations
as related to the period prior to such relinquishment. Neither this Agreement
nor any of the rights granted hereunder may be terminated as a result of any
act or omission of Operator save in the case where Operator has carried out
an act or omitted to do something at the specific request of the Contractor
and Operator has previously advised the Contractor prior to carrying out the
act or omitting to do something that to carry out that act or to omit to do the
relevant thing may result in this Agreement being terminated.

Procactin Sharing Agrrenene
41

28.2 The Governorate and/or the Northern Iraq Administration is entitled to
tarminate this Agreement by giving ninety (90) days advance written notice
thereof to all Parties, when Contractor commits a material breach in relation
with its obligations indicated in the Agreement or if Contractor has not
accomplished its warranties according to Article 26.7. The termination notice
will be effective at the end of the arbitration procedure in case the claim of
material breach is applied to arbitration as stipulated in Article 29,

29.1. The Parties hereby consent to submit to the International Centre for
Settlement of Investment Disputes any dispute in relation to or arising out of
this Agreement for settlement by arbitration pursuant to the Convention on the
Settkement of Investment Disputes.

28.2 The Parties agree that, for the purposes of Article 24(1) of the Convention,
any dispute in relation to or arising out of this Agreement is a legal dispute
arising directly out of any investment, and this article has force only if all the
requirements of Article 29.1 are followed,

29.3. For the purposes of Article 24(2) of the Convention, it is agreed that, although
PetOil Petroleum and Petroleum Products International Exploration and
Production Inc. is a national of Republic of Turkey, shall be treated as a
national of that Northern Iraq Administration for the purposes of the
Convention,

29.4 A Party need not exhaust administrative or judicial remedies prior to
commencement of arbitrage proceedings.

29.5 Any arbitrage tribunal, consisting of three arbitrators and constituted pursuant
fo this Agreement, shall apply the provisions of this Agreement as
supplemented and interpreted by general pnncples of the Current Legislation
and Laws of England as are inforce on the Effective Date. In case these
Principles are in conflict with each other, English Laws shall prevail. The seat
and venue of the arbitration will be London, United Kingdom, The arbitration
language will be English language.

ARTICLE 30
TEXT

30.1, This Agreement shall be executed in two (2) originals in the in the English
language, which will be duly certified by a competent authorised body
selected by the Northern Iraq Administration.

ARTICLE 314
EFFECTIVE DATE AND THE COMMENCEMENT OF OPERATIONS

Predigsan Sharing Agmeermet

31.1 This Agreement shail enter into force and effect in its entirety on the signing
date.

31.2 Transfer of Operations shall be conditional upon the fulfilment of the following
items:

a) Governorate has instructed and informed the relevant Tax authorities
of Northern Iraq Administration that the Governorate shall assume,
pay and discharge, in the name and on the behalf of Contractor,
Contractor's entire Tax lability for each Agreement Year; and

b) Governorate has instructed and informed the customs authorities of
Northern Iraq Administration that the Contractor shall be exempt from
all customs duties, levies, fees, etc.; and

c) Governorate has provided Contractor the written notice of the
realization of a and b above.

31,3, In case the Contractor fails to initiate the necessary administrative actions
(such as establishing an office in Sulaimaniyah, mobilizing professional
personnel into Northern Iraq Administration) within three (3) months following
the Transfer of Operations, or the Contractor faits to initiate the mobilization of
hecessary equipment for proper appraisal of the existing fields in the
Agreement Area (such as workover rig or seismic field crew) within nine (9)
months following the Transfer of Operations, the Governorate may terminate
this Agreement upon sixty (60) days prior written notice.

31.4 Within one month of the expiry of the nine (S) month period mentioned in
Clause 31.3 above, the Co-ordination Committee shall meet and approve
Contractor's proposal regarding the time of commencement of Development
Operations.

By execution hereof, the Governorate in Northern Iraq Administration, acting in its
Capacity as the sovereign representative of Northem Iraq Administration pursuant to
the Current Legislation joins as a Party to the foregoing Production Sharing
Agreement as amended, and consents to the provisions thereof,

Signed and sealed this 14th day of January, 2003 in two (2) copies in English
language.

For Governorate For Contractor

By:

Nome fabf rtf. G. Keakesol
Titi: —Chaanican pif Mobihiy

43

Produceann Staring A preeimerst
ANNEX B
ACCOUNTING PROCEDURE

Attached to and made part of the Production Sharing Agreement, hereinafter called the “Agreement.”
signed as of the 14th day of January, 2003, by and between Sulsimaniyah Regional Government of the
interim Joint Regional Administration of Northern Iraq and PetOil Petroleum and Petroleum Products
Intemational Exploration and Production Inc...

SECTION!

GENERAL PROVISIONS
1.1 Purpose.

144 The purpose of this Accounting Procedure is to establish equitable methods for
determining charges and credits applicable to operations under the Agreement which
feflect the costs of Petroleum Operations to the end that no Party shall gain or jose in
relation to other Parties.

It is intended that approval of the Work Program and Budget as provided in the Agree-
ment shall constitute approval of the rates and allocation methods used therein to cur-
rently charge the Petroleum Operations Account, but subject to verification by audit at a
later date as provided in the Accounting Procedure.

1.1.2 The Parties agree, however, that if the methods prove unfair or inequitable to Operator or
Non-Operators, the Parties shall meet and in good faith endeavour to agree on changes
in methods deemed necessary to correct any unfairness or inequity.

1.2 Conflict with Agreement. in the event of a conflict between the provisions of this Accounting
Procedure and the provisions of the Agreement to which this Accounting Procedure is attached,
the provisions of the Agreement shall prevail.

13 Definitions. The definitions contained in Article | of the Agreement to which this Accounting
Procedure is attached shall apply to this Accounting Procedure and have the same meanings
when used herein. Certain terms used herein are defined as follows:

“Country of Operations” shal! mean Northern Iraq Administration.

“Material” shall mean personal property (including, but not limited to, equipment and supplies)
acquired and held for use in Petroleum Operations.

14 Lig Account Records and Exch:

re “
15

1.44

1.4.2

1.4.3

144

Operator shall at all times maintain and keep true and correct records of the
production and disposition of all Petroleum, and of all costs and expenditures under
the Agreement, as well as other data necessary or proper for the settlement of
accounts between the Parties hereto in connection with their rights and obligations
under the Agreement and to enable Parties to comply with their respective applica-
ble income tax and other laws.

Operator shall maintain accounting records pertaining to Petroleum Operations in
accordance with generally accepted accounting practices used in the international
petroleum industry and any applicable statutory obligations of the Country of
Operations as well as the provisions of the Agreement.

Petroleum Operations Account records shall be maintained by Operator in the
English language and in United States of America ("U.S.") currency and in such
other language and currency as may be required by the laws of the Country of
Operations, Conversions of currency shall be recorded at the rate actually
experienced in that conversion. Currency translations for expenditures and receipts
shall be recorded at the arithmetic average buying and selling exchange rates for
the Old Iraqi Dinar and the United States Dollars of the preceding month as
determined by the local market.

Any currency exchange gain or losses shall be credited or charged to the Petroleum
Operations Account, except as otherwise specified in this Accounting Procedure.

14.5 The accrual basis for accounting shall be used in preparing accounts
concerning the Petroleum Operations. if a “cash” basis for accounting is used,
Operator shall show accruals as memorandum items.

Statements and Billings.

41.54

Uniess otherwise agreed by the Parties, Operator shall submit monthly to each
Party, on or before the 10" Day of each month, statements of the casts and
expenditures incurred during the prior month, indicating by appropriate classification
the nature thereof, the corresponding budget category, and the portion of such
costs charged to each of the Parties.

These statements, as a minimum, shall contain the following information:
- advances of funds setting forth the currencies received from each Party
- the share of each Party in total expenditures

- the current account balance of each Party

AED

te
1.6

1.5.2

15.3

1.5.4

+ summary of costs, credits, and expenditures on a current month, year-to-date,
and inception-to-date basis or other periodic basis, as agreed by Parties

- details of unusual charges end credits in excess of U.S. dollars $10.000 (U.S.S
the thousand)

Operator shall, upon request, furnish a description of the accounting classifications
used by it

Amounts included in the statements and billings shall be expressed in U.S. currency
and reconciled to the currencies advanced.

Each Party shall be responsible for preparing its own accounting and tax reports to
meet the requirements of the Country of Operations and of all other countries to
which it may be subject. Operator, to the extent that the information is reasonably
available from the Petroleum Operations Account records, shall provide Non-
Operators in a timely manner with the necessary statements to facilitate the
discharge of such responsibility

, Upon approval of any Work Program and Budget, the Contractor will

Payments and Advances.
prowide all required estimated cash requirements for the succeeding month's operations.

7A

17.2

A Non-Operator, upon at least sixty (60) Days advance notice in writing to Operator
and all other Non-Operators, shall have the nght to audit the Petroleum Operations
Accounts and records of Operator relating to the accounting hereunder for any
Calendar Year within the twenty-four (24) month period following the end of such
Calendar Year. The cost of each such audit shall be bome by Non-Operators
conducting the audit. It is provided, however, that Non-Operators must take written
exception to and make claim upon the Operator for all discrepancies disclosed by
said audit within said twenty-four (24) month period. Where thers are two or more
Non-Operators, the Non-Operators shall make every reasonable effort to conduct
joint or simultaneous audits in a manner, which will result in a minimum of inconve-
nience to tha Operator, Operator and Non-Operators s hall make every effort to
resolve any claim resulting from an audit within a reasonable period of time.

A Non-Operator m ay audit the records of an Affiliate of Operator relating to that
Affiliates charges. The provisions of this Accounting Procedure shall apply mutatis
mutandis to such audits.

Any information obtained by a Non-Operator under the provisions of this Section 1.8
which does not relate directly to the Petroleum Operations shall be kept confidential
and shall not be disclosed to any party, except as would otherwise be permitted by
18

Article 27 of the Agreement.

1.7.3 In the event that the Operator is required by law to employ a public accounting firm
to audit the Petroleum Operations Account and records of Operator relating to the
accounting hereunder, the cost thereof shall be a charge against the Petroleum
Operations Account, and a copy of the audit shall be ftumished to each Party,

Allocations. If & becomes necessary to allocate any costs or expenditures to or between
Petroleum Operations and any other operations, such allocation shall be made on an equitable
basis. Upon request, Operator shall furnish a description of its allocation procedures pertaining
to these costs and expenditures.
SECTION Il

Operator shall charge the Petroleum Operations Account with all costs and expenditures incurred in
connection with Petroleum Operations. It is also understood that charges for services normally provided
by an operator such as those contemplated in Section 2.7.2 which are provided by Operator's Affiliates
shall reflect the cost to the Affiliate, excluding profit, for performing such services, except as otherwise
provided in Section 2,6, Section 2.7.1, and Section 2.5.1 if selected.

The costs and expenditures shall be recorded as required for the settlement of accounts between the
Parties hereto in connection with the nghts and obligations under this Agreement and for purposes of
complying with the tax laws of the Country of Operations and of such other countries to which any of the
Parties may be subject. Without in any way limiting the generality of the foregoing, chargeable costs and
expenditures shail include:

24 Licenses, Permits, Etc. All costs, if any, attributable to the acquisition, maintenance, renewal
or reinquishment of licenses, permits, contractual and/or surface nights acquired for Petroleum
Operations when paid by Operator in accordance with the provisions of the Agreement.

22 Salaries, Wages and Related Costs.

2.24 The employees of Operator and its Affiliates in the Country of Operations directly
engaged in Petroleum Operations whether temporarily or permanently assigned.

2.2.2 The employees of Operator and its Affiliates outside the Country of Operations
directly engaged in Petroleum Operations whether temporarily or permanently
assigned, and not otherwise covered in Section 2.7.2.

223 Salaries and wages, including everything constituting the employees’ total
compensation. To the extent not included in salaries and wages, the Petroleum
Operations Account shall also be charged with the cost to Operator of holiday,
vacation, sickness, disability benefits, fving and housing allowances, travel time,
bonuses, and other customary allowances applicable to the salaries and wages
chargeable hereunder, as well as costs to Operator for employee benefits, including
but not limited to employee group life insurance, group medical insurance,
hospitalization, retirement, and other benefit plans of a like nature applicable to labor
costs of Operator, Operator's employees participating in Country of Operations
benefit plans may be charged at 4 percentage rate to reflect payments or accruals
made by Operator applicable to such employees, Such accruals for Country of
Operations benefit plans shall not be paid by Non-Operators, unless otherwise
approved by the Co-ordination Committee, until the same are due and payable to
the employee, upon withdrawal of a Party pursuant to the Agreement, or upon
termination of the Agreement, whichever occurs first. it

-~?

224

By > 4

Expenditures or contributions made pursuant to assessments imposed by
governmental authority for payments with respect thereto or on account of such
employees.

Salaries and wages charged in accordance with O perator's usual practice, when
and as paid or accrued, or on a basis of the Operator's average cost per employee
for each job category; end the rates to be charged shall be reviewed at least
annually, In determining the average cost per employee for each job category,
expatriate and national employee salaries and wages shall be calculated separately,
During a given period of time it is understood that some costs for salaries and
wages may be charged on an actual basis while the remaining costs for salaries and
wages are charged at a rate based upon the above described average cost

Reasonable expenses (including related travel costs) of those employees whose
salaries and wages are chargeable to the Petroleum Operations Account under
Sections 2.2.1 and 2.2.2 of this Section |i and for which expenses the employees
are reimbursed under the usual practice of Operator.

If employees ere engaged in other activities in addition to the Petroleum Operations,
the cost of such employees shall be allocated on an equitable basis.

23 Employee Relocation Costs.

2.3.4

2.3.2

2.3.3

24

Except as provided in Section 2.3.3, Operator's cost of employees’ relocation to or
from the Agreement Area vicinity or location where the employees will reside or
work, whether permanently or temporarily assigned to the Petroleum Operations. If
such employee works on other activities in addition to Petroleum Operations, such
relocation costs shall be allocated on an equitable basis.

Such relocation costs shall include transportation of employees, families, personal
and household effects of the employee and family, transit expenses, and ail other
related costs in accordance with Operator's usual practice.

Relocation costs from the vicinity of the Agreement Area to another location
classified as a foreign location by Operator shall not be chargeable to the Petroleum
Operations Account unless such foreign location is the point of origin of the
employes.

. Cost of maintaining any offices, sub-offices,

Offices, Camps, and Miscellaneous Facilities
camps, warehouses, housing, and other facilities of the Operator and/or Affiates directly serving

the Petroleum Operations. If such facilities serve operations in addition to tha Petroleum
Operations the costs shall be allocated to the properties served on an equitable basis.

2.5. Material. Cost, net of discounts taken by Operator, of Material purchased or furnished by

27

Operator. Such costs shail include, but are not limited to, export brokers’ fees, transportation
charges, loading, unloading fees, export and import duties and licensa fees associated with the
procurement of Material and in-transit losses, if any, not covered by insurance. So far as it is
feasonably practical and consistent with efficient and economical operation, only such Material
shall be purchased for, and the cost thereof charged to, the Petroleum Operations Account as
may be required for immediate use.

2.5.1 Purchasing Fee. When economical to do so, and required for the benefit of the
Petroleum Operations, Operator may request its Affiliates to provide purchasing,
expediting and traffic coordination services. Charges to the Petroleum Operations
Account for the provision of these purchasing services shall be based on the
Affiliate's standard purchasing fee currently set at 5% on the amount of each
purchase order,

The fee shall be reviewed periodically by Operator's Affiliates, and future changes
shall be made upward or downward as indicated by the Affiliate's cost experience
for the provision of these purchasing services. Any changes affecting the charges
to the Petroleum Operations Account shall be subject to notification by Operator and
approval by the Co-ordination Committee. Such charges shall be in lieu of any
charges for the same or similar services provided herein,

Charges for exclusively owned equipment, facilities, and utilities of Operator and its Affiiates at
rates not to exceed the average commercial rates of non-affiliated third parties then prevailing for
like equipment, facilities, and utilities for use in the area where the same are used hereunder.
On request, Operator shall furnish Non-Operators a list of rates and the basis of application
Such rates shall be revised from time to time if found to be either excessive or insufficient, but
not more than once every six months.

Drilling tools and other equipment lost in the hole or damaged beyond repair may be charged at
replacement cost less depreciation plus transportation costs to deliver like equipment to the
location where used.

Services.

274 The cast of services provided by third parties including Affiliates of Operator other
than those servicas covered by Section 2.7.2, Such charges for services by
Operator's Affiliates shall not exceed those currently prevailing if performed by non-
affiliated third parties, considering quaity and availability of services

2.7.2 The cost of services performed by Operator's Affikates technical and professional
staffs not located within the Country of Operation.
2.7.3. The charges for such services shall not exceed those currently prevailing if
performed by non-afiliated third parties, considering the quality and availabilty
si services.

Examples of such services include, but are not limited to, the following:
Geologic Studies and Interpretation
Seismic Data Processing
Weil Log Analysis, Correlation and Interpretation
Laboratory Services
Well Site Geology
Project Engineering
Source Rock Analysis
Petrophysical Analysis
Geochemical! Analysis
Drilling Supervision
Development Evaluation
Accounting and Professional Services
Other Data Processing

Costs shall inchide salaries and wages of such technical and professional
personnel, lost time, governmental assessments, employee benefits, and
reasonable expenses, Costs shall also include all support costs necessary for such
technical and professional personnel to perform such services, such as, but not
limited to, rent, utilities, support staff, drafting, telephone and other communications
expenses, Computer support, supplies, and depreciation,

2.8 Insurance. Premiums paid for insurance required by law or the Agreement to be carried for the
benefit of the Petroleurn Operations.
29

2.10

2.11

Damages and Losses to Property.

2.9.1

2.9.2

29.3

All costs or expenditures necessary to replace or repair damages or losses incurred
by fire, flood, storm, theft, accident, or any other cause. Operator shall furnish Nan-
Operators written notice of damages or losses incurred in excess of Twenty Five
thousand U.S. dollars (U.S. $ 25.000) as soon as practical after report of the same
has been received by Operator. All losses in excess of ten thousand U.S. dollars
(U.S, $ 10.000) shall be listed separately in the monthly statement of costs and
expenditures.

Credits for settlements received from insurance carried for the benefit of Petroleum
and from others for losses or damages to Joint Property or Materials.
Each Party shall be credited with its Participating Interest share thereof except
where such receipts are derived from insurance purchased by Operator for less
than all Parties in which event such proceeds shall be credited to those Parties for
whom the insurance was purchased in the proportion of their respective
contributions toward the insurance coverage.

Expenditures incurred in the settlement of all losses, claims, damages, judgments,
and other expenses for the account of Petroleurn Operations.

The costs and expenses of litigation and legal services

Litigation and Legal Expenses.
necessary for the protection of the Petroleum Operations under this Agreement as follows:

2.10.1

2.10.2

Legal services necessary or expedient for the protection of the Petroleum
Operations, and all costs and expenses of litigation, arbitration or other altemative
dispute resolution procedure, including reasonable attormeys’ fees and expenses,
together with all judgments obtained against the Parties or any of them arising from
the Petroleum Operations.

if the Parties hereunder shall so agree, actions or claims affecting the Petroleum

hereunder may be handled by the legal staff of one or any of the Parties
hereto; and a charge commensurate with the reasonable costs of providing and
furnishing such services rendered may be made by the Party providing such service
to Operator for the Petroleum Operations Account, but no such charges shall be
made until approved by the Parties.

Taxes and Duties. Aj! taxes, duties, assessments and governmental charges, of every kind and
nature, assessed or levied upon or in connection with the Petroleurn Operations, other than any
that are measured by or based upon the revenues, income and net worth of a Party.

If Operator or an Affiliate is subject to income or withholding tax as a result of services performed
‘at cost for the operations under the Agreement, its charges for such services may be increased
by the amount of such taxes incurred (grossed up).

ZA. a 7 y=
2.12 Other Expenditures, Any other costs and expenditures incurred by Operator for the necessary
and proper conduct of the Petroleum Operations in accordance with approved Work Programs
and Budgets and not covered in this Section Il or in Section Ill,

34

3.3

34

Purpose Operator shall charge the Petroleum Operations Account monthly for the cost of
indirect services and related office costs of Operator and its Affiliates not otherwise provided in
this Accounting Procedure. Indiract costs chargeable under this Section Ill represent the cost of
general counseling and support services provided to Operator by its Affliate. These costs are
Such that it is not practical to identify or associate them with specific projects but are for services
which provide Operator with needed and necessary resources which Operator requires and
provide a real benefit to Petroleum Operations. No cost or expenditure included under Section II
shail be inciuded or duplicated under this Section III.

Amount. The charge for the period beginning with the Calendar Year through the end of the
period covered by Operator's invoice ("Year-to-Date") under Section 3.1 above shall be a
percentage of the Year-to-Date expenditures, calculated on the following scale (U.S. Dollars):

Annual Expenditures
$0 to $1,000,000 of expenditures = 4 %
Next $5.000.000 of expenditures = 3%

Excess above $ 5.000.000 of expenditures = 2 %

Exclusions. The expenditures used to calculate the monthly indirect charge shall not include
the indirect charge (calculated either as a percentage of expenditures or as a minimum monthly
charge), rentals on surface fights acquired and maintained for the Petroleum Operations
Account, guarantee deposits, pipeline tariffs, concession acquisition costs and Taxes paid under
the Agreement, expenditures associated with major construction projects for which a separate
indirect charge is established hereunder, payments to third parties in settlement of claims, and
other similar items.

Credits arising from any government subsidy payments, disposition of Material, and receipts
from third parties for settlement of claims shall not be deducted from total expenditures in
determining such indirect charge.

Indirect Charge for Projects. As to major construction projects (such as, but not limited to,
pipelines, gas reprocessing and processing plants, and final loading and terminailing facilities)
whan the estimated cost of each project amounts to more than U.S. $ 15.000.000, a separate
indirect charge for such project shall be set by the Coordination Committee at the time of

approval of the project.
a aad : oil
wr e
Yo OO

a
41

SECTION IV

Acquisitions. Materials purchased for the Petroleum Operations Account shall be charged at
net cost paid by the Operator. The price of Materials purchased shail include, but shall not be
limited to export broker's fees, insurance, transportation charges, loading and unloading fees,
import duties, licanse fees, and demurrage (retention charges) associated with the procurement
of Matenals, and applicable taxes, less ail discounts taken.

Materials Furnished by Operator. Materials required for operations shail be purchased for
fom yc penging my or ng on renege ihe co except the Operator
may furnish such Materials from its stock under the following conditions:

424 New Materials (Condition "1"). New Materials transferred {rom the warehouse or
other properties of Operator shall be priced at net cost determined in accordance
with Section 4.1 above, as if Operator had purchased such new Material just prior to
its transfer.

Such net costs shall in no event exceed the then current market price,
422 Used Materials (Conditions “2” and “3").

42.24 Material which is in sound and serviceable condition and suitable for
use without repair or reconditioning shall be classed as Condition "2"
and priced at seventy-five percent (75%) of such new purchase net
cost at the time of transfer.

42.22 Materials not meeting the requirements of Section 4.2.2.1 above, but
which can be made suitable for use after being repaired or
reconditioned, shall be classed as Condition "3" and priced at fifty
percent (50%) of such new purchase net cost at the time of transfer.
The cost of reconditioning shall also be charged to the Petroleum
Operations Account provided the Condition "3" price, plus cost of
reconditioning, does not exceed the Condition "2" price; and provided
that Material so classified meet the requirements for Condition "2"
Material upon being repaired or reconditioned

42.23 Material which cannot be classified as Condition "2" or Condition "3",
shall be priced at a value commensurate with its use.

4224 Tanks, derricks, buildings, and other items of Material involving
erection costs, if transferred in knocked-down condition, shall be
graded as to condition as provided in this Section 4.2.2 of Section IV,
43

44

and priced on the basis of knocked-down price of lika new Material.

42.2.5 Material including drill pipe, casing and tubing, which is no longer
useable for its original purpose but Is useable for some other purpase,
shall be graded as to condition as provided in this Section 4.2.2 of
Section IV. Such Materia! shall be priced on the basis of the current
price of items normally used for such other purpose |f sold to third
parties.

. Whenever Material is not readily obtainable at prices specified in Sactions 4.1
and 4.2 of this Section IV because of national emergencies, strikes or other unusual causes over
which Operator has no control, Operator may charge the Petroleum Operations Account for the
required Material at Operator's actual cost incurred procuring such Material, in making it suitable
for use, and moving it to the Agreement Area, provided that notice in writing, including a detailed
description of the Material required and the required delivery date, is furnished to Non-Operators
of the proposed charge at least 15 Days (or such shorter period as may be specified by
Operator) before the Material is projected to be needed for operations and prior to billing Non-
Operators for such Material the cost of which exceeds One Hundred thousand U.S. dollars (U.S.
$ 100.000), Each Non-Operator shall have the right, by so electing and notifying Operator within
10 Days (or such shorter period as may be specified by Operator) after receiving notice from
Operator, to furnish in kind all or part of his share of such Material per the tarms of the notice
which is suitable for use and acceptable to Operator both as to quality and time of delivery
Such accaptance by Operstor shall not be unreasonably withheld, If Material furnished is
Seemed unsuitable for use by Operator, sil costs incurred in disposing of such Material or
feturning Material to owner shall be borne by the Non-Operator furnishing the same unless
otherwise agreed by the Parties, If a Non-Operator fails to properly submit an election notifica-
tion within the designated period, Operator is not required to accept Material furnished in kind by
that Non-Operator. If Operator fails to submit proper notification prior to billing Non-Operators
for such Material, Operator shall only charge the Petroleum Operations Account on the basis of
the price allowed during 8 “normal” pricing period in effect at time of movement.

Warranty of Material Furnished by Operator. Operator does not warrant the Material
furnished. In case of defective Material, credit shall not be passed to the Petroleum Operations
Account until adjustment has been received by Operator from the manufacturers or their agents.
54

5.3

5.4

SECTION V
DISPOSAL OF MATERIALS

Disposal. Operator shall be under no obligation to purchase the interest of Non-Operators in
new or used surplus Materials. Operator shall have the right to dispose of Materials but shall
advise and secure prior agreement of the Co-ordination Committee of any proposed disposition
of Materials having an original cost to the Petroleum Operations Account either individually or in
the aggregate of One Hundred Thousand U.S. Dollars (U.S. $ 100.000) or more. When
Petroleum Operations are relieved of Material charged to the Petroleum Operations Account,
Operator shall advise each Non-Operator of the original cost of such Material to the Petroleum
Operations Account so that the Parties may eliminate such costs from their asset records.
Credits for Material sold by Operator shall be made to the Petroleum Operations Account in the
month in which payment is received for the Material. Any Material sold or disposed of under this
Section shall be on an “as is, where is" basis without guarantees or warranties of any kind or
nature, C osts and expenditures incurred by Operator in the disposition of Matenals shall be
charged to the Petroleum Operations Account,

Material Purchased by a Party or Affiliate. Material purchased from the Joint Property by a
Party or an Affiliate thereof shall be credited by Operator to the Petroleum Operations Account,
with new Material valued in the same manner as new Material under Section 4.2.1 and used
Material valued in the same manner as used Material under Section 4.2.2, unless otherwise
agreed by the Co-ordination Committee.

Division In Kind. Division of Material in kind, if made between the Parties, shall be in proportion
to their respective interests in such Material. Each Party will thereupon be charged individually
with the value (determined in accordance with the procedure set forth in Section 5.2) of the
Material received or receivable by it

Sales to Third Parties. Material purchased from the Joint Property by third parties shall be
credited by Operator to the Petroleum Operations Account at the net amount collected by
Operator from the buyer, if the sales price és less than that determined in accordance with the
procedure set forth in Section 5.2, then approval by the Co-ordination Committee shall be
required prior to the sale. Any claims by the buyer for defective matenais or otherwise shall be
charged back to the Petroleum Operations Account if and when paid by Operator.
61

SECTION Vi

At reasonable intervals, but at least
annually, Inventories shall be taken by Operator of all Material on which detailed accounting
records are normally maintained. The expense of conducting periodic inventories shall be
charged to the Petroleum Operations Account. Operator shall give Non-Operators written notice
&t least thirty Days (30) in advance of its intention to take inventory, and Non-Operators, at their
sole cost and expense, shall each be entitied to have a representative present. The failure of
any Non-Operstor to be represented at such inventory shail bind such Non-Operator to accept
the inventory takan by Operator, who shail in thet event furnish each Non-Operator with a
reconcikation of overages and shortages. Inventory adjustments to the Petroleum Operations
Account shall be made for overages and shortages, Any adjustment equivalent to Fifty
Thousand U.S, Dollars (U.S.$ 50.000) or more shall be brought to the attention of the Co-
ordination Committee

Special Inventories. Whenever there is a sale or change of interest in the Agreement, a
special inventory may be taken by the Operator provided the seller and/or purchaser of such
interest agrees to bear all of the expense thereof. In such cases, both the seller and the
purchaser shal! be entitled to be represented and shall be governed by the inventory so taken,
